Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
 


 
HALLIBURTON ENERGY SERVICES, INC.,
 
as Seller


 
and
 


 
ENCORE ENERGY PARTNERS OPERATING LLC,
 
as Buyer
 


 
Dated November 9, 2012
 


 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
Definitions and References
1
SECTION 1.1
Defined Terms
1
SECTION 1.2
References, Titles and Construction
11
 
ARTICLE II
 
 
Assets To Be Sold and Purchased
 
12
SECTION 2.1
Assets
12
SECTION 2.2
Excluded Assets
14
SECTION 2.3
Ownership of Assets; Effective Date
16
SECTION 2.4
Seller’s Oilfield Services
16
 
ARTICLE III
 
 
Base Purchase Price
 
17
SECTION 3.1
Base Purchase Price
17
SECTION 3.2
Deposit
18
SECTION 3.3
Allocation of Purchase Price
18
 
ARTICLE IV
 
 
Representations of Seller
 
18
SECTION 4.1
Representations of Seller
18
SECTION 4.2
Disclosures
22
 
ARTICLE V
 
 
Representations of Buyer
 
23
SECTION 5.1
Representations of Buyer
23
 
ARTICLE VI
 
 
Covenants of Parties Pending Closing
 
28
SECTION 6.1
Access to Records
28
SECTION 6.2
Physical Inspection
28
SECTION 6.3
Exculpation and Due Diligence Indemnification
29
SECTION 6.4
Interim Operation
29
SECTION 6.5
Preferential Rights
32
SECTION 6.6
Consents
33
 
ARTICLE VII
 
 
Due Diligence Review
 
33
SECTION 7.1
Definition of Defensible Title
33
SECTION 7.2
Definition of Permitted Encumbrances
34
SECTION 7.3
Definition of Title Defect
36
SECTION 7.4
Title Procedures
36
SECTION 7.5
Sole Remedy for Title Defects
38

 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.6
Required Consents
38
SECTION 7.7
Possible Upward Adjustments
38
SECTION 7.8
Environmental Procedures and Defects
39
SECTION 7.9
Sole Remedy for Environmental Defects
41
SECTION 7.10
Disputed Defect Amounts
41
 
ARTICLE VIII
 
 
Conditions Precedent to Closing Obligations
 
43
SECTION 8.1
Conditions Precedent to the Obligations of Buyer
43
SECTION 8.2
Conditions Precedent to the Obligations of Seller
43
SECTION 8.3
Waiver
44
 
ARTICLE IX
 
 
Closing
 
45
SECTION 9.1
Closing
45
SECTION 9.2
Seller’s Closing Obligations
45
SECTION 9.3
Buyer’s Closing Obligations
45
SECTION 9.4
Termination
46
SECTION 9.5
Effect of Termination
47
SECTION 9.6
Disposition of Deposit; Other Remedies
47
 
ARTICLE X
 
 
Post-Closing Actions
 
48
SECTION 10.1
Transfer of Files
48
SECTION 10.2
Notifications by Buyer
48
 
ARTICLE XI
 
 
Accounting Adjustments
 
49
SECTION 11.1
Adjustments for Revenues and Expenses
49
SECTION 11.2
Initial Adjustment at Closing
50
SECTION 11.3
Adjustment Post Closing
51
SECTION 11.4
Additional Adjustments
51
SECTION 11.5
Imbalance Adjustments
51
 
ARTICLE XII
 
 
Indemnification
 
51
SECTION 12.1
Indemnification By Buyer
51
SECTION 12.2
Indemnification By Seller
52
SECTION 12.3
Express Negligence/Conspicuous Manner
52
SECTION 12.4
Notice of Claim
53

 
 

--------------------------------------------------------------------------------

 
 
SECTION 12.4
Exclusive Remedies After the Closing
54
SECTION 12.4
Limitations on Indemnity Obligations
54
SECTION 12.4
No Multiple Recoveries
55
SECTION 12.4
Certain Insurance Matters
55
 
ARTICLE XIII
 
 
Casualty Losses
 
55
SECTION 13.1
Casualty Loss
55
 
ARTICLE XIV
 
 
Notices
 
56
SECTION 14.1
Notices
56
 
ARTICLE XV
 
 
Confidentiality Agreement
 
56
SECTION 15.1
Confidentiality
56
 
ARTICLE XVI
 
 
Miscellaneous Matters
 
57
SECTION 16.1
Survival of Provisions
57
SECTION 16.2
Further Assurances
57
SECTION 16.3
Gas Imbalances, Makeup Obligations
58
SECTION 16.4
Waiver of Consumer Rights
58
SECTION 16.5
Parties Bear Own Expenses
58
SECTION 16.6
No Sales Taxes
58
SECTION 16.7
Entire Agreement
59
SECTION 16.8
Amendments, Waivers
59
SECTION 16.9
Choice of Law, Jurisdiction and Waiver of Jury Trial
60
SECTION 16.10
Time of Essence
60
SECTION 16.11
No Assignment
60
SECTION 16.12
Successors and Assigns
61
SECTION 16.13
Press Releases
61
SECTION 16.14
Bulk Sales Laws
61
SECTION 16.15
Counterpart Execution; Electronic Execution
61
SECTION 16.16
Severability
61
SECTION 16.17
NO SPECIAL DAMAGES
62
SECTION 16.18
Audit Rights
62

 
 
 

--------------------------------------------------------------------------------

 
Exhibits and Schedules


Exhibit A-1                                           Leases and Lands
Exhibit A-2                                           Units
Exhibit A-3                                           Wells
Exhibit A-4                                           Certain Contracts
Exhibit 1                                               Arbitration Procedures
Exhibit 2                                               Persons with Seller’s
Knowledge
Exhibit 3                                               Stipulation
Exhibit 4.1(c)                                       Routine Governmental
Approvals, Required Consents andConsents
Exhibit 4.1(e)                                       Litigation
Exhibit 4.1(f)                                        Material Contracts
Exhibit 4.1(g)                                       Commitments, Abandonments
or Proposals
Exhibit 4.1(h)                                       Preferential Rights
Exhibit 4.1(q)                                       Specified Leases and
Specified Wells
Exhibit 6.4                                            Interim Operations
Exhibit 9.2(a)                                       Form of Assignment
Exhibit 9.3(b)                                       Bonding Requirements
Schedule I                                           Allocated Amounts for Oil
and Gas Properties


 
 

--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement, dated November 9, 2012, is entered into by and
between ENCORE ENERGY PARTNERS OPERATING LLC, a Delaware limited liability
company (“Buyer”), and HALLIBURTON ENERGY SERVICES, INC., a Delaware corporation
(“Seller”).
 
RECITALS
 
A.           Seller owns Seller’s Interest in the Assets.
 
B.           Seller desires to sell, and Buyer desires to purchase, Seller’s
Interest in the Assets upon the terms and conditions as set forth in this
Agreement.
 
C.           Vanguard Natural Resources, LLC, a Delaware limited liability
company and the indirect owner of all of the outstanding membership interests of
Buyer (“Parent”), will execute and deliver to Seller a Guarantee (the “Parent
Guarantee”) guaranteeing to Seller the due and punctual payment and performance
by Buyer of all of its Liabilities, covenants and agreements arising under or
pursuant to this Agreement.  
 
AGREEMENT
 
The Parties, in consideration of the amounts paid and the mutual covenants,
representations and agreements set forth herein, and intending to be legally
bound, hereby agree as follows:
 
ARTICLE I                                
 
Definitions and References
 
Section 1.1.   Defined Terms.  When used in this Agreement, the following terms
shall have the respective meanings assigned to them in this Section 1.1 or in
the sections, subsections or other subdivisions referred to below:
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person.  For purposes of this definition,
“control” of a Person means the power, direct or indirect, to direct or cause
the direction of the management and policies of such Person whether through
ownership of voting securities or ownership interests, by contract or otherwise
and, specifically with respect to a corporation, partnership or limited
liability company, means direct or indirect ownership of more than 50% of the
voting securities in such corporation or of the voting interest in such
partnership or limited liability company.
 
“Agreed Rate” means the rate of interest equal to the lesser of (i) one percent
(1%) per annum and (ii) the maximum rate allowed by Applicable Laws.
 
 
1

--------------------------------------------------------------------------------

 
“Agreement” means this Purchase and Sale Agreement, as hereafter changed,
amended or modified in accordance with the terms hereof.
 
“Allocated Amount” is defined in Section 3.3.
 
“Applicable Environmental Laws” means any Law, as in effect on the date hereof,
that imposes liability or standards of conduct concerning, or is designed to
regulate the condition of or protect, ambient air, water, groundwater, soil or
land, including Laws relating to the generation, treatment, storage, disposal,
cleanup, transport or handling of any Hazardous Substance or Hydrocarbons, or
relating to the registration or notification of products, chemicals or Hazardous
Substances or the uses or applications of products, chemicals or Hazardous
Substances.
 
“Applicable Laws” means all Laws of any Governmental Authority having
jurisdiction over the business or operations of the Seller pertaining to the
Assets.
 
“Arbitration Procedures” is defined in Section 7.10(d).
 
“Asset” and “Assets” are defined in Section 2.1.
 
“Assignments” is defined in Section 9.2(a).
 
“Associated Party” means successors, assigns, directors, officers, managers,
employees, agents, contractors, subcontractors and Affiliates.
 
“Available Geological Data” means Geological Data that is related to the Lands
and is either (i) owned by Seller, free of any Third Party restriction on
transfer, or (ii) licensed to Seller, free of any Third Party restriction on
transfer or for which Consent to such transfer has been obtained prior to the
Cut-Off Date, in accordance with Section 6.6.
 
“Base Purchase Price” is defined in Section 3.1.
 
“Basic Documents” is defined in Section 4.1(f).
 
“Best Reasonable Efforts” means the commercially reasonable efforts that a
prudent Person desirous of achieving a result would use in similar circumstances
to achieve that result as expeditiously as reasonably possible; provided,
however, that a Person required to use Best Reasonable Efforts under this
Agreement will not be thereby required to take actions that would result in a
material adverse change in the benefit to such Person of this Agreement and the
Transaction or to dispose of or make any change to its business, expend any
funds or assume any Liability other than as is customary and reasonable in
nature and amount under such circumstances or incur any other similar burden.
 
 
2

--------------------------------------------------------------------------------

 
“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other contract, or any event that,
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.
 
“Business Day” means any day other than (i) Saturday or Sunday or (ii) any other
day on which banks in Texas are permitted or required to be closed.
 
“Buyer” is defined in the preamble of this Agreement.
 
“Buyer’s Indemnified Loss” or “Buyer’s Indemnified Losses” are defined in
Section 12.2.
 
“Buyer Termination Date” means January 15, 2013.
 
“Casualty Loss” is defined in Section 13.1.
 
“Claim” means, collectively, claims, demands, causes of action, lawsuits and
other Proceedings asserted or filed by any Person, including (i) a Governmental
Authority, (ii) a Person holding rights under any Basic Document, (iii) a Party
or an Associated Party of Buyer or Seller or (iv) a Third Party.
 
“Closing” is defined in Section 9.1.
 
“Closing Date” means (i) the Scheduled Closing Date, (ii) such later date as may
be designated by Seller pursuant to Section 6.5 or (iii) such other date and
time as the Buyer and Seller may mutually agree upon in writing; provided that,
if the Closing occurs, the Closing Date shall be the date of such occurrence.
 
“Code” means the U.S. Internal Revenue Code of 1986.
 
“Compensation Claims” is defined in Section 13.1.
 
“Condition of the Assets” is defined in Section 12.1(c).
 
“Confidentiality Agreement” is defined in Section 15.1.
 
“Consent” means a consent or other approval, other than a Preferential Right,
pertaining to the assignment of Seller’s Interest in an Asset to Buyer.
 
“Contracts” is defined in Section 2.1(d).
 
“Cut-Off Date” means the day that is four (4) Business Days before the Scheduled
Closing Date.
 
“Defensible Title” is defined in Section 7.1.
 
 
3

--------------------------------------------------------------------------------

 
“Deferred Matters Date” is defined in Section 7.10(c).
 
“Deposit” is defined in Section 3.2(a).
 
“Disclosure Schedules” is defined in Section 4.2(a).
 
“Disputed Defect Amount” is defined in Section 7.10(a).
 
“Disputed Purchase Price Adjustment” is defined in Section 7.10(a).
 
“Dollars” means U.S. dollars.
 
“Effective Date” is defined in Section 9.2(a).
 
“Eligible Environmental Defect” is defined in Section 7.8(c).
 
“Eligible Title Defect” is defined in Section 7.4(a).
 
“Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, Lien, option, escrow, right-of-way,
easement, encroachment, servitude, preemptive right, right of first option,
right of first refusal or similar restriction, including any restriction on use,
voting (in the case of any security or equity interest), transfer, receipt of
income or exercise of any other attribute of ownership.
 
“Enerplus” means Enerplus Resources (USA) Corporation (f/k/a Lyco Energy
Corporation).
 
“Enerplus PRP” means the Preferential Right contained in the Restated Montana
JDA.
 
“Environmental Deductible” is defined in Section 7.8(c).
 
“Environmental Defect” is defined in Section 7.8(b).
 
“Environmental Defect Amount” is defined in Section 7.8(c).
 
“Environmental Information” is defined in Section 7.8(a).
 
“Excluded Assets” is defined in Section 2.2.
 
“Execution Date” means the date first set forth hereinabove.
 
“FIRPTA Certificate” means a certificate substantially in the form of the sample
certification in Section 1.1445-2(b)(2)(iv)(B) of the applicable Treasury
regulations certifying that Seller is not a foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in the
Code, nor a disregarded entity as defined in Section 1.1445-2(b)(2)(iii) of the
applicable Treasury regulations.
 
 
4

--------------------------------------------------------------------------------

 
“First Purchaser Division Order” means a division order executed by Seller in
favor of a Person who purchases Hydrocarbons from Seller.
 
“GAAP” means generally accepted accounting principles for financial reporting in
the United States of America.
 
“Geological Data” means all seismic data, velocity, magnetic, surface and other
surveys, logs, seismic sections, surface or subsurface maps, plats, charts and
other geological and geophysical data or other like information customarily used
in connection with Hydrocarbon exploration.
 
“Governmental Authority” means any governmental department, commission, board,
bureau, agency, court or other instrumentality, whether foreign or domestic, of
any country, nation, republic, federation, tribe or similar entity or any state,
county, parish or municipality, jurisdiction or other political subdivision
thereof.
 
 “Hazardous Substance” means any waste material, product or substance that,
because of its composition, concentration and location, is regulated, controlled
or defined as hazardous or toxic under any Applicable Environmental Law.
 
“Hedge Contract” means any Contract to which Seller is a party with respect to
any swap, forward, future, put, call, floor, cap, collar option or derivative
transaction or option or similar agreement, whether exchange traded,
“over-the-counter” or otherwise, involving or settled by reference to one or
more rates, currencies, commodities (including Hydrocarbons), equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions or any derivative instrument as defined in
Accounting Standards Codification Section 815.
 
“Hydrocarbons” means crude oil, distillate, drip gasoline, natural gas,
casinghead gas or associated gas, condensate, natural gas liquids and other
liquid or gaseous hydrocarbons.
 
“Indemnified Party” means any Person entitled to and claiming indemnification
under any provision of this Agreement.
 
“Indemnifying Party” means the Party against whom any Indemnified Party asserts
a claim or demand for indemnification under any provision of this Agreement.
 
“Indemnity Threshold Amount” is defined in Section 12.6(a).
 
“Lands” is defined in Section 2.1(b).
 
 
5

--------------------------------------------------------------------------------

 
“Law” or “Laws” means any federal, state, tribal, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.
 
“Lease” or “Leases” is defined in Section 2.1(a).
 
“Liability” means with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.
 
“Lien” means a lien, charge, security interest, pledge, mortgage, deed of trust
or similar burden on title.
 
“Loss” means losses, deficiencies, Liabilities, damages, assessments, judgments,
costs and expenses, including attorneys’ fees (both those incurred in connection
with the defense or prosecution of an indemnifiable claim and those incurred in
connection with the enforcement of this Agreement).
 
“Materials” is defined in Exhibit 1.
 
“Material Adverse Effect” means,
 
(i) with respect to Seller, any events, changes or effects that would reasonably
be expected to result in Liabilities of Seller in excess of Ten Million Dollars
($10,000,000) and,
 
(ii)  with respect to Buyer, any events, changes or effects affecting Buyer’s
ability to own and produce Hydrocarbons from the Assets after the Closing that
would reasonably be expected to result in Liabilities of Buyer in excess of Ten
Million Dollars ($10,000,000);
 
provided, however, that Material Adverse Effect shall exclude any change or
effect arising from (i) changes or developments in economic conditions affecting
the oil and gas exploration and production industry, generally or regionally;
(ii) changes or developments in the economy in general or financial and
securities markets, in each case in the United States or globally; (iii) any
change resulting from the announcement or pendency of the Transaction; (iv) any
change resulting from compliance by Seller or Buyer, as the case may be, with
the terms of, or the taking of any action contemplated or permitted by, this
Agreement, including effects or changes that are cured or no longer exist by the
earlier of the Closing and the termination of this Agreement; (v) any change or
proposed change of Law or GAAP or other regulatory accounting requirements or
interpretations thereof; (vi) the commencement of a war, the escalation of
hostilities or any act of terrorism; (vii) changes in the prices of
Hydrocarbons; (viii) any declines in Well performance that do not result from
the gross negligence of Seller; (ix) failure alone to meet internal or analyst
projections or forecasts or estimates of revenues, earnings or other financial
metrics for any period (provided, that the underlying reasons for such failure
shall be taken into account in determining whether there has been a Material
Adverse Effect); (x) fluctuations in currency exchange rates; or (xi) acts of
God, including hurricanes and storms, or acts or failures to act of Governmental
Authorities (where not caused by the willful or negligent acts of Seller or
Buyer, as the case may be).
 
 
6

--------------------------------------------------------------------------------

 
“Material Contracts” is defined in Section 4.1(f).
 
“Montana JDA” means, collectively, the Restated Montana JDA and the Original
Montana JDA.
 
“Net Revenue Interest” means an interest (expressed as a percentage or decimal
fraction) in and to all Hydrocarbons produced, saved and marketed from or
attributable to an Oil and Gas Property.
 
“NORM” means naturally occurring radioactive materials.
 
“Oil and Gas Property” and “Oil and Gas Properties” are defined in Section 2.1.
 
“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.
 
“Original Montana JDA” means that certain Joint Development Agreement dated
March 14, 2000, entered into by Seller and Enerplus.
 
“Parent” is defined in the recitals of this Agreement.
 
“Parent Guarantee” is defined in the recitals of this Agreement.
 
“Party” means, individually, Buyer or Seller, and “Parties” means, collectively,
Buyer and Seller.
 
“Permitted Encumbrances” is defined in Section 7.2.
 
“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Authority.
 
“Plugging and Abandonment” and “plug and abandon” and its derivatives mean all
plugging, replugging, abandonment, equipment removal, disposal or restoration
associated with the Assets, including, but not limited to, all plugging and
abandonment, removal, surface restoration (including restoration of wetlands,
marshes and water bottoms restoration), site clearance and disposal of the
Wells, well cellars, structures and personal property located on or associated
with the Assets (whether drilled or placed on Assets prior to or after the
Effective Date), the removal and capping of all associated flowlines, field
transmission and gathering lines, the removal of underwater obstructions, pit
closures, the restoration of the surface, site clearance, and any disposal of
related waste materials, including NORM and asbestos, all in accordance with
Applicable Laws and the terms and conditions of the Leases, beneficial
interests, easements and Contracts, and requirements of Governmental
Authorities.
 
 
7

--------------------------------------------------------------------------------

 
“Preferential Rights” means preferential rights to purchase the Seller’s
Interest in some or all of the Assets arising as a result of or in connection
with (i) the sale or assignment by Seller of any Asset or any interest therein
or portion thereof or (ii) the execution or delivery of this Agreement or the
consummation or performance of the Transaction.
 
“Press Release” is defined in Section 16.13.
 
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.
 
“Purchase Price” is defined in Section 3.1.
 
“Records” is defined in Section 2.1(f).
 
“Required Consent” is defined in Section 4.1(c).
 
“Retained Liabilities” means any Liabilities of Seller pertaining to Seller’s
Interest in the Assets that are (i) due and owing to Seller’s officers,
employees or Affiliates, (ii) arising from the Excluded Assets, whether such
Liabilities arise before or after the Effective Date, (iii) associated with any
personal injury or death occurring prior to the Effective Date, or (iv)
attributable to periods prior to the Effective Date in regard to (A) furnishing
makeup natural gas and/or settling imbalances attributable to the Assets
according to the terms of applicable natural gas sales, processing, gathering or
transportation contracts, to extent not determined and settled as provided in
Section 11.5 of this Agreement, (B) paying working interests, royalties,
overriding royalties, and other interests measured by or payable out of
production from the Assets, (C) paying Taxes with respect to the Assets and
Hydrocarbons produced therefrom; provided, however that all of the Retained
Liabilities under this clause (iv) shall be deemed to automatically expire on
the first anniversary of the Closing Date and, at and after such time, Buyer
shall indemnify Seller for all of the Retained Liabilities contemplated by this
clause (iv); except that, to the extent that any Claims for indemnification have
been asserted in accordance with Section 12.4 of this Agreement prior to the
first anniversary of the Closing Date with respect to the Retained Liabilities
under this clause (iv), then such asserted Claims for indemnification shall
continue to survive against Seller after the first anniversary of the Closing
Date until such asserted Claims for indemnification are resolved in accordance
with the terms of this Agreement; provided, however, that, notwithstanding the
foregoing, the Retained Liabilities do not include Liabilities comprising or
arising from the Condition of the Assets, or any Title Defects or Environmental
Defects for which Buyer has received a reduction in the Base Purchase Price.
 
 
8

--------------------------------------------------------------------------------

 
“Restated Montana JDA” means that certain Restated Joint Development Agreement
dated December 20, 2001, entered into by Seller and Enerplus.
 
“Routine Governmental Approvals” is defined in Section 4.1(c).
 
“Schedule Supplement” is defined in Section 4.2(b).
 
“Scheduled Closing Date” means the date that is ten (10) Business Days after the
Execution Date; provided that in the event that Buyer notifies the Seller prior
to the Cut-Off Date that Buyer in good faith requires additional time (due to
Buyer’s lack of familiarity with title to the Assets) to complete its title due
diligence with respect to the Assets, the Scheduled Closing Date (and, as a
result, the Cut-Off Date), will be extended up to an additional five (5)
Business Days (but in no event to a date later than fifteen (15) Business Days
after the Execution Date), subject to the approval of the Seller, which will not
be unreasonably withheld or delayed past the Cut-Off Date, if Buyer can
reasonably demonstrate such need for such additional time.
 
“SEC” is defined in Section 16.18.
 
“Securities Act” is defined in Section 16.18.
 
“Seller” is defined in the preamble of this Agreement.
 
“Seller’s Indemnified Loss” or “Seller’s Indemnified Losses” is defined in
Section 12.1.
 
“Seller’s Interest” is defined in Section 2.1.
 
“Seller’s Knowledge,” “to Seller’s Knowledge” and any similar phrase means, with
respect to Seller, the actual knowledge of the Persons listed in Exhibit 2, and
the use of such words or phrase to qualify any statement or representation
herein means that none of such Persons have any actual knowledge that such
statement or representation is not true or correct, in each case without
requirement for conducting any special or particular investigation.
 
“Seller’s Oilfield Services Business” is defined in Section 2.4(a).
 
“Seller’s Oilfield Services Technology” is defined in Section 2.4(b).
 
 
9

--------------------------------------------------------------------------------

 
“Seller Response Deadline” means 5:00 p.m. Central Time on the date that is
three (3) Business Days before the Closing Date.
 
“Seller Termination Date” means December 24, 2012; provided that if Seller
extends the Closing Date in accordance with Section 6.5(a) to a date that is
after December 24, 2012, the Seller Termination Date shall be the date that is
one (1) day after such extended Closing Date.
 
“Specified Leases” is defined in Section 4.1(q).
 
“Specified Wells” is defined in Section 4.1(q).
 
“Stipulation” means that certain Stipulation of Interests, Cross-Conveyance and
Assignment, a preliminary draft (subject to change) of which is attached hereto
as Exhibit 3.
 
“Survival Period” is defined in Section 16.1(a).
 
“Suspended Amounts” means those amounts, if any, that are owing to Third Party
owners of royalty, overriding royalty, working or other interests in respects of
past production of Hydrocarbons attributable to the Oil and Gas Properties that
are held in suspense by Seller for any reason as of the Closing Date.
 
“Tax” means all federal, state, tribal and local taxes or similar assessments or
fees, together with all interest, fines, penalties and additions thereto.
 
“Termination Threshold” is defined in Section 7.4(c).
 
“Third Party” means a Person other than Buyer, its Affiliates, Seller and its
Affiliates.
 
“Title Deductible” is defined in Section 7.4(a).
 
“Title Defect” is defined in Section 7.3.
 
“Title Defect Amount” is defined in Section 7.4(a).
 
“Transaction” means, collectively, the sale and purchase of Seller’s Interest in
the Assets and the other transactions contemplated by this Agreement.
 
“Unit” or “Units” means all rights, title and interest of Seller in any pooled
or unitized or communitized acreage by virtue of the Lands being a part thereof
arising under or pursuant to any order, rule, regulation or other governmental
act creating or approving any pooled unit, unit or communitized area, including
the units listed on Exhibit A-2.
 
 
10

--------------------------------------------------------------------------------

 
“Well” or “Wells” means all well bores, both abandoned and unabandoned,
including oil wells, gas wells, injection wells, disposal wells and water wells,
located on or bottomed under the Lands, including the wells listed on Exhibit
A-3.
 
“Working Interest” means that part (expressed as a percentage or decimal
fraction) of the costs and expenses attributable to the maintenance,
development, operation, Plugging and Abandonment and remediation of an Oil and
Gas Property.
 
Section 1.2.   References, Titles and Construction.
 
(a) All references in this Agreement to articles, sections, subsections and
other subdivisions refer to corresponding articles, sections, subsections and
other subdivisions of this Agreement unless expressly provided otherwise.
 
(b) Titles appearing at the beginning of any of such subdivisions are for
convenience only and shall not constitute part of such subdivisions and shall be
disregarded in construing the language contained in such subdivisions.
 
(c) The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.
 
(d) Words in the singular form shall be construed to include the plural and vice
versa unless the context otherwise requires.  Pronouns in the masculine,
feminine and neuter genders shall be construed to include any other gender.
 
(e) Unless the context otherwise requires or unless otherwise provided herein,
the terms defined in this Agreement that refer to a particular agreement,
instrument or document also refer to and include all renewals, extensions,
modifications, amendments or restatements of such agreement, instrument or
document, provided that nothing contained in this subsection shall be construed
to authorize such renewal, extension, modification, amendment or restatement.
 
(f) Examples shall not be construed to limit, expressly or by implication, the
matter they illustrate.
 
(g) Reference to any Person includes such Person's successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually.
 
(h) Reference to any Law means, unless otherwise provided herein, such Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including the rules and regulations promulgated
thereunder, and reference to any section or other provision of any Law means,
unless otherwise provided herein, that provision of such Law from time to time
in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.
 
 
11

--------------------------------------------------------------------------------

 
(i) “Including” (and with the correlative meaning “include”) means including
without limiting the generality of any description preceding such term.
 
(j) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified. Time periods within or
following which any payment is to be made or an act is to be done shall be
calculated by excluding the day on which the time period commences and including
the day on which the time period ends and by extending the period to the next
Business Day following if the last day of the time period is not a Business Day.
 
(k) References to documents, instruments or agreements shall also be deemed to
refer to all addenda, exhibits, schedules or amendments thereto.
 
(l) Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, and all accounting determinations hereunder shall be made, in
accordance with GAAP, as consistently applied by Seller.
 
(m) Any reference to “the date hereof” means the Execution Date.
 
(n) This Agreement was negotiated by the Parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any Party shall
not apply to any construction or interpretation hereof.
 
ARTICLE II                                
 
Assets To Be Sold and Purchased
 
Section 2.1.   Assets.  Seller agrees to sell, and Buyer agrees to purchase, for
the consideration hereinafter set forth and subject to the terms and provisions
herein contained, all right, title and interest of Seller in and to, or
otherwise derived from, the following described properties, rights and interests
(of whatever kind or character, whether legal or equitable and whether vested or
contingent) (but excluding the Excluded Assets) (such right, title and interest,
“Seller’s Interest”):
 
(a) the oil, gas and/or mineral leases that are described on Exhibit A-1 hereto
and any ratifications, renewals, extensions or amendments of such leases
(individually, a “Lease” and, collectively, the “Leases”);
 
(b) the Hydrocarbons in and under or that may be produced from the lands
described on Exhibit A-1 hereto (such lands, the description of which is either
set forth on Exhibit A-1 or incorporated therein by reference to a description
in another document, herein called the “Lands”), and all interests in oil, gas
and/or mineral properties, rights and undivided interests, to the extent they
cover the Lands, including, but not limited to, fee, mineral, royalty and
overriding royalty interests, net profits interests, fee mineral interests, fee
royalty interests, payments out of Hydrocarbon production, and other rights,
including contractual rights to Hydrocarbon production, and contractual rights
providing for the acquisition or earning of any such interest, and other
interests (in each case, insofar and only insofar as they cover or affect the
Lands);
 
 
12

--------------------------------------------------------------------------------

 
(c) all presently existing and valid oil, gas and/or mineral unitization,
pooling and/or communitization agreements, declarations and/or Orders (including
the Units listed on Exhibit A-2 and all other units formed under Orders, rules,
regulations or other official acts of any Governmental Authority having
jurisdiction and voluntary unitization agreements, designations and/or
declarations) to the extent that they relate to any of the Leases, Lands or
other properties described in subsections (a) and (b) above;
 
(d) all presently existing and valid production sales contracts, operating
agreements, permits, licenses, servitudes, easements, rights-of-way, gas
purchase and sale contracts (wherein Seller is a selling party), crude purchase
and sale agreements (wherein Seller is a selling party), surface leases, farmin
agreements, farmout agreements, bottom hole agreements, acreage contribution
agreements, processing agreements, options, leases of equipment or facilities
and other contracts, agreements and rights, in each case to the extent that they
relate to any of the Leases, Lands or other properties described in subsections
(a), (b) and (c) above, including those that are set forth on Exhibit A-4 but
excluding the Leases and any division orders (the “Contracts”);
 
(e) all materials, supplies, machinery, equipment, improvements and other
personal property and fixtures (including, but not by way of limitation, all
liquid Hydrocarbons or products in storage or in pipelines, all Wells including
the Wells listed in Exhibit A-3, all wellhead and down hole pipe and equipment,
pumping units, pipelines, flowlines, tanks, buildings, injection facilities,
saltwater disposal facilities, compression facilities, gathering systems and
other equipment) located on the Leases, Lands or other properties described in
subsections (a), (b) and (c) above and used or useful, currently or previously,
in connection with the exploration, development, operation or maintenance
thereof; and
 
(f) all of the files, records and data to the extent directly relating to the
items described in subsections (a), (b), (c), (d) and (e) above, such as lease
files, land files, division order files, production records, well files,
accounting records (but not including general financial accounting or Tax
accounting records), and other similar files and records (the “Records”),
including title records (including abstracts of title, title opinions, title
reports and title curative documents), contracts, correspondence, and Available
Geological Data, production records, logs, core data, pressure data and decline
curves and graphical production curves and all related matters.
 
 
13

--------------------------------------------------------------------------------

 
The properties, rights and interests identified in the foregoing
subsections (a), (b) and (c), except for the Excluded Assets, as defined below,
are herein sometimes collectively called, the “Oil and Gas Properties” and
individually called an “Oil and Gas Property,” and the properties, rights and
interests specified in the foregoing subsections (a), (b), (c), (d), (e) and
(f), except for the Excluded Assets, are herein sometimes collectively called
the “Assets” and individually called an “Asset.”
 
Section 2.2.   Excluded Assets.  Subject to the terms in this Section 2.2, the
Assets do not include, Seller does not intend to sell and Seller expressly
excepts and excludes therefrom and reserves to Seller, as of the Execution Date
and at the Closing:
 
(a) all rights and interests in the Leases and the Lands that are expressly
reserved and retained by Seller in the Assignments;
 
(b) all rights and choses in action arising, occurring or existing in favor of
Seller prior to the Effective Date or arising out of or attributable to the
operation of or production of Hydrocarbons from the Oil and Gas Properties prior
to the Effective Date (including, but not limited to, any and all contract
rights, claims, receivables, revenues, recoupment rights, recovery rights,
accounting adjustments, mispayments, erroneous payments or other claims of any
nature in favor of Seller and relating and accruing to any time period prior to
the Effective Date);
 
(c) all contracts of insurance or indemnity, subject to Section 13.1;
 
(d) all Hydrocarbon production from or attributable to Seller’s Interest in the
Assets with respect to all periods prior to the Effective Date as described in
Section 11.1 and all proceeds attributable thereto;
 
(e) any refund of costs, Taxes or expenses actually paid by Seller attributable
to the period prior to the Effective Date;
 
(f) any other right or interest in and to the Assets to the extent attributable
to the period prior to the Effective Date;
 
(g) copies (but not the originals) of all Records;
 
(h) all cash, checks, funds and accounts receivable attributable to Seller’s
Interest in the Assets, deposits with Governmental Authorities, contractors and
vendors, and other cash equivalents, in any case to the extent that such amount
was generated from transactions occurring prior to the Effective Date or such
deposit was made prior to the Effective Date, and without limiting the
adjustments to the Base Purchase Price as provided in Article XI;
 
 
14

--------------------------------------------------------------------------------

 
(i) all computer or communications software or intellectual property (including
tapes, data and program documentation and all tangible manifestations and
technical information relating thereto) owned, licensed or used by Seller (other
than the Available Geological Data);
 
(j) Seller’s Oilfield Services Business and Seller’s Oilfield Services
Technology;
 
(k) Geological Data and licenses of Geological Data to the extent containing
information not solely related to the Assets;
 
(l) surety bonds, plugging bonds, abandonment bonds and other bonds posted at
the request of Seller, and security deposits and other security furnished by
Seller or its predecessors in interest;
 
(m) all of the following Records: (1) records that are subject to
attorney-client privilege, work product immunity or other privileges against
disclosure enjoyed by Seller or any of its Associated Parties, (2) records or
Geological Data that Seller is prohibited from disclosing under licensing,
confidentiality or other agreements with Third Parties or Affiliates (other than
Available Geological Data), (3) litigation records and records prepared in
anticipation of litigation, communications to and from attorneys, and
investigative reports that are subject to attorney-client privilege (other than
title opinions, which are included in the Records), (4) corporate, financial,
Tax and other business records, information, policies and manuals, (5)
interpretive, predictive or internal evaluative or decisional material, such as
booked reserves, economic analyses, pricing forecasts and management
presentations, (6) records that relate to negotiations with Buyer, Affiliates or
Third Parties with respect to the sale of the Assets, (7) trade secrets, work
processes or proprietary technology of Seller or its Affiliates, whether or not
used in connection with the operation of the Assets, (8) regional geological
studies that are not solely related to the Assets and (9) books and records
concerning or relating to Seller’s Oilfield Services Business and Seller’s
Oilfield Services Technology;
 
(n) all Hedge Contracts;
 
(o) material or equipment used, consumed or disposed of in the ordinary course
of business prior to the Closing; and
 
(p) any logo, service mark, copyright, trade name or trademark of or associated
with Seller or any Affiliate of Seller or any business of Seller.
 
These excluded properties, rights and interests specified in the foregoing
subsections (a) through (p), inclusive, of this Section 2.2 are collectively
referred to as the “Excluded Assets.”  It is understood that certain of the
Excluded Assets may not be embraced by the term Assets.  The fact that certain
properties, rights and interests have been expressly excluded is not intended to
suggest that had they not been excluded they would have constituted Assets and
shall not be used to interpret the meaning of any word or phrase used in
describing the Assets.
 
 
15

--------------------------------------------------------------------------------

 
Section 2.3.   Ownership of Assets; Effective Date.
 
(a) If the Transaction is consummated in accordance with the terms and
provisions hereof, the ownership of Seller’s Interest in the Assets shall be
transferred from Seller to Buyer on the Closing Date but effective as of the
Effective Date at 7:00 a.m., local time, at the respective locations of the Oil
and Gas Properties.
 
(b) Seller shall be entitled to all of the rights (including the right to all
Hydrocarbon production, proceeds of Hydrocarbon production and other proceeds)
of ownership, and subject to the terms and provisions of this Agreement, shall
be subject to the duties and obligations of such ownership, attributable to
Seller’s Interest in the Assets with respect to periods of time prior to the
Effective Date.
 
(c) Subject to the terms and provisions of this Agreement, Buyer shall be
entitled to all of the rights (including the right to all Hydrocarbon
production, proceeds of Hydrocarbon production and other proceeds) of ownership,
and shall be subject to the duties and obligations of such ownership,
attributable to Seller’s Interest in the Assets with respect to periods of time
from and after the Effective Date; provided, however, that (i) Seller shall have
the right to retain all proceeds (including proceeds of Hydrocarbon production)
attributable to Seller’s Interest in the Assets that are received by Seller
before the Closing Date, and (ii) to the extent such amounts retained by Seller
are attributable to the period of time between the Effective Date and the
Closing Date, such amounts shall be the subject of adjustments to the Base
Purchase Price as provided in Article XI.
 
Section 2.4.   Seller’s Oilfield Services.  Seller performs oilfield services
for, and/or provides oilfield products to, operators in the exploration and
production business, currently and/or previously including the Person(s) who
operate or have operated one or more of the Oil and Gas Properties.  Such
oilfield services and/or products include drilling fluids and bits, directional
drilling services and pumping, cementing, stimulation, completion, logging and
other oilfield products and services.
 
(a) Seller is not selling nor encumbering hereby, and the Assets do not include,
any of the property, assets, rights, business opportunities or business
operations owned, held or used by Seller or any of its Affiliates relating to
oilfield services and/or products, including any Halliburton Services (as
defined in the Restated Montana JDA) (“Seller’s Oilfield Services
Business”).  For the avoidance of doubt, Seller’s Oilfield Services Business
shall not include Seller’s ownership in the Hydrocarbons in and under or that
may be produced from the Lands.
 
 
16

--------------------------------------------------------------------------------

 
(b) Seller is not selling nor encumbering hereby, and the Assets do not include,
any trade secrets, know-how, techniques, field studies, tools, work processes or
technology, or intellectual property or intellectual property rights, owned,
held or used by Seller or any of its Affiliates relating to Seller’s Oilfield
Services Business (“Seller’s Oilfield Services Technology”).
 
(c) Seller hereby retains all rights to perform oilfield services pursuant to
the Montana JDA or any other contract, such that Buyer will not acquire any
right to engage in Seller’s Oilfield Services Business.
 
ARTICLE III                                
 
Base Purchase Price
 
Section 3.1.   Base Purchase Price.  The purchase price for Seller’s Interest in
the Assets shall be One Hundred and Thirty-One Million Dollars
($131,000,000)(such amount, unadjusted by any adjustments provided for in this
Agreement or agreed to by the Parties, being herein called the “Base Purchase
Price”).  The Base Purchase Price shall be adjusted as follows:
 
(a) The Base Purchase Price shall be increased by the sum of the following:
 
(i) as provided in Section 7.7 (Upward Adjustments); and
 
(ii) any net credit amount paid to or retained by Seller pursuant to Sections
11.2 and 11.5 for the period beginning on the Effective Date and ending on the
Closing Date.
 
(b) The Base Purchase Price shall be decreased by the sum of the following:
 
(i) as provided in Section 6.5 and Section 7.6 (for Oil and Gas Properties
excluded from the Transaction because of Preferential Rights that were exercised
and Required Consents that were not obtained);
 
(ii) as provided in Section 6.4(c)(ii) (for failure to maintain and keep the Oil
and Gas Properties in full force and effect caused by Seller’s gross negligence
or willful misconduct);
 
(iii) as provided in Section 7.4(c) (certain uncured Title Defects) and Section
7.8(e) (certain uncured Environmental Defects);
 
 
17

--------------------------------------------------------------------------------

 
(iv) any net credit amount paid to or received by Buyer under Sections 11.2 and
11.5 for the period beginning on the Effective Date and ending on the Closing
Date; and
 
(v) as provided in Section 13.1 (casualty losses).
 
The Base Purchase Price, as adjusted by clauses (a) and (b) above and as further
adjusted after the Closing pursuant to Article XI, is called the “Purchase
Price.”
 
Section 3.2.   Deposit.
 
(a) Buyer shall pay to Seller, not later than one (1) Business Day after the
Execution Date, an amount equal to ten percent (10%) of the Base Purchase Price
(being Thirteen Million, One Hundred Thousand Dollars ($13,100,000); such amount
being herein called the “Deposit”), by wire transfer of immediately available
funds to an account designated by Seller on or before the Execution Date.
 
(b) In the event the Transaction is consummated in accordance with the terms
hereof, the Deposit shall be applied to the Purchase Price to be paid by Buyer
at the Closing.
 
(c) In the event this Agreement is terminated under Section 9.4, the Deposit
shall either be returned to Buyer or retained by Seller as provided in Section
9.6.
 
(d) The Deposit shall bear interest at the Agreed Rate, and, if the same is
returned to Buyer or if Buyer receives credit for same against the Purchase
Price paid at Closing, such payment or credit shall be in the amount of the
Deposit plus the amount of such interest.
 
Section 3.3.   Allocation of Purchase Price.  The Base Purchase Price has been
allocated to the various Oil and Gas Properties in the manner and in accordance
with the respective “Allocated Amount” set forth on Schedule I.  If any
adjustment is made to the Base Purchase Price pursuant to Article VII, a
corresponding “dollar-for-dollar” adjustment shall be deemed to be automatically
made to the Allocated Amount of the affected Oil and Gas Property in Schedule I.
 
ARTICLE IV                                
 
Representations of Seller
 
Section 4.1.   Representations of Seller.  Seller represents to Buyer, as of the
Execution Date and as of the Closing Date, that:
 
(a) Organization and Qualification.  Seller is a corporation, organized and
legally existing and in good standing under the laws of the State of Delaware,
and is qualified to do business and is in good standing in the State of
Montana.  Seller is also qualified to own Seller’s Interest in Oil and Gas
Properties with all applicable Governmental Authorities having jurisdiction over
the Assets to the extent such qualification is necessary in respect of Seller’s
Interest in the Assets.
 
 
18

--------------------------------------------------------------------------------

 
(b) Due Authorization.  Seller has full corporate power to enter into and
perform its obligations under this Agreement and the Assignments to which it is
or will be a signatory and to perform its obligations hereunder and
thereunder.  The execution, delivery and performance by Seller of this Agreement
and each Assignment to which it is or will be a signatory have been duly
authorized by all requisite corporate action on the part of Seller.
 
(c) Approvals.  Subject to (i) the receipt of the approvals (“Routine
Governmental Approvals”) required to be obtained from Governmental Authorities
who are lessors under Leases (or who administer such Leases on behalf of such
lessors) listed on Part I of Exhibit 4.1(c), which are customarily obtained
post-closing, (ii) the receipt of the Consents listed on Part II of Exhibit
4.1(c) (the “Required Consents”), (iii) those matters listed on Part III of
Exhibit 4.1(c) or Exhibit 4.1(h), and (iv) the requirements of any maintenance
of uniform interest provisions contained in any operating or other agreements,
none of the execution and delivery of this Agreement, the consummation of the
Transaction or Seller’s performance of its obligations hereunder will result in
any default under any Contract or Lease to which Seller is a party or, to
Seller’s Knowledge, by which Seller’s Interest in the Assets are bound, or, to
Seller’s Knowledge, violate any Order or Law applicable to Seller or to Seller’s
Interest in the Assets.
 
(d) Valid, Binding and Enforceable; No Conflict.  This Agreement constitutes,
and the Assignments provided for herein to be delivered at Closing will
constitute, when executed and delivered by Seller, the legal, valid and binding
obligation of Seller, enforceable in accordance with their terms, except as
limited by bankruptcy or other laws applicable generally to creditors’ rights
and as limited by general equitable principles. The execution and delivery by
Seller of this Agreement and the Assignments to which it is or will be a party
do not, and the fulfillment and compliance with the terms and conditions hereof
and thereof and the consummation of the Transaction will not, conflict with the
terms, conditions or provisions of Seller’s certificate of incorporation or
by-laws.
 
(e) Litigation.  Other than those listed on Exhibit 4.1(e), there are no
Proceedings pending in which Seller is a party or, to Seller’s Knowledge, that
have been threatened to be instituted against Seller that, in either case,
affect Seller’s Interest in the Assets or that affect Seller’s execution and
delivery of this Agreement or Seller’s ability to perform the Transaction.
 
 
19

--------------------------------------------------------------------------------

 
(f) Basic Documents.  Seller is not in material Breach of the Leases, or any
material Contract, and to Seller’s Knowledge, all of the Leases are set forth on
Exhibit A-1 and the material Contracts are set forth on Exhibit 4.1(f) (the
“Material Contracts”) (the Leases and the Material Contracts being herein called
the “Basic Documents”).  All of the Material Contracts, and to Seller’s
Knowledge, all of the Leases, are in full force and effect and are the valid and
legally binding obligations of Seller (to the extent Seller is party thereto),
and, to Seller’s Knowledge, all of the Basic Documents are the valid and legally
binding obligations of the other respective parties thereto and are enforceable
in accordance with their respective terms, except as such enforceability may be
limited by bankruptcy or other laws applicable generally to creditors’ rights
and as limited by general equitable principles.  To Seller’s Knowledge, all
payments (including royalties, delay rentals, shut-in royalties and valid calls
under unit or operating agreements) due from Seller under the Basic Documents
have been made by Seller.  To Seller’s Knowledge, no other party to any Basic
Document (or any successor in interest thereto) is in Breach with respect to any
of its obligations thereunder.  To Seller’s Knowledge, there has not occurred
any event, fact or circumstance that with the lapse of time or the giving of
notice or both, would constitute a Breach of any Basic Document by
Seller.  Neither Seller nor, to Seller’s Knowledge, any other party to any Basic
Document has given or threatened to give notice of any Proceeding to terminate,
cancel, rescind or procure a judicial reformation of any Basic Document or any
provision thereof.  Notwithstanding anything to the contrary contained in this
Agreement, Buyer’s sole and exclusive remedy for any Breach by Seller of the
representations set forth in this Section 4.1(f) shall be under and pursuant to
the Title Defect mechanism set forth in Article VII.
 
(g) Commitments, Abandonments or Proposals.  Except as set forth in Exhibit
4.1(g), to Seller’s Knowledge: (i) Seller has incurred no capital expenses, and
has made no commitments to make capital expenditures, in connection with the
ownership or operation of the Assets attributable to the period beginning on the
Effective Date and ending on the date of this Agreement, in excess of One
Hundred Thousand Dollars ($100,000) in the aggregate, net to Seller’s Interest
in the applicable Assets, other than routine expenses incurred in the normal
operation of Wells located on the Oil and Gas Properties; (ii) Seller has not
abandoned any Wells or equipment (or removed any material items of equipment,
except those replaced by items of materially equal or better condition and
suitability) located on the Oil and Gas Properties since the Effective Date;
(iii) no proposals or authorities for expenditures are currently outstanding
(whether made by Seller or by any other Person) to drill additional Wells, or to
deepen, plug back or rework existing Wells, or to conduct other operations for
which Seller’s consent is required under the applicable operating or unitization
agreement, on the Oil and Gas Properties; and (iv) no commitment by Seller is
currently outstanding to acquire any additional leasehold working interest in
any of the Oil and Gas Properties.
 
 
20

--------------------------------------------------------------------------------

 
(h) Preferential Rights.  Exhibit 4.1(h) lists all Preferential Rights.
 
(i) Brokers.  Seller has incurred no Liability for brokers’ or finders’ fees in
respect of the Transaction for which Buyer shall have any responsibility.
 
(j) Taxes.  Seller has timely filed or caused to be filed all Tax and
information returns required under Applicable Laws with respect to Seller’s
Interest in the Oil and Gas Properties.  All Taxes (other than those being
contested in good faith for which adequate provisions will be made) shown on
said returns to be due and additional assessments received prior to the date
hereof that are due and payable have been paid or will be paid prior the
Closing.  Seller will be responsible for any Tax audit or assessments for
periods ending on or before the Effective Date with respect to Taxes pertaining
to Seller’s Interest in the Oil and Gas Properties.
 
(k) Sales Agreements.  Except as set forth on Exhibit 4.1(f), to Seller’s
Knowledge, all crude oil and condensate sales arrangements and First Purchaser
Division Orders relating to Seller’s Interest in the Oil and Gas Properties have
index price or other market-sensitive price terms and may be terminated by
Seller upon ninety (90) (or fewer) days’ notice without penalty or detriment to
Seller.
 
(l) Wells.  To Seller’s Knowledge, (i) all of the Wells listed on Exhibit A-3
have been drilled and completed within the boundaries of the applicable Oil and
Gas Property or within the limits otherwise permitted by contract, pooling or
unit agreement, and by Law, and (ii) all drilling and completion of such Wells
and all development and operations on such Oil and Gas Property have been
conducted in compliance in all material respects with all Applicable Laws and
Orders of any Governmental Authority.  To Seller’s Knowledge, no Well listed on
Exhibit A-3 is subject to penalties on allowables after the date hereof because
of any overproduction or any other violation of Applicable Laws or Orders of any
Governmental Authority that would prevent such Well from being entitled to its
full legal and regular allowable from and after the date hereof as prescribed by
any Governmental Authority.
 
(m) Personal Property.  To Seller’s Knowledge, all personal property and
fixtures constituting a part of the Assets have been maintained in all material
respects in a state of repair so as to be adequate for normal operations and
are, in all material respects, in good working order.
 
(n) Books and Records.  The books of account and other financial Records of
Seller relating to the Oil and Gas Properties, all of which have been made
available (or will be made available prior to Closing) to Buyer, have been
maintained in accordance with Seller’s normal business and bookkeeping practices
in all material respects.
 
 
21

--------------------------------------------------------------------------------

 
(o) Compliance with Laws.  To Seller’s Knowledge, within the last three years,
the ownership and operation of the Oil and Gas Properties have been in
compliance with all Applicable Laws in all material respects; provided, that
Seller makes no representation, express or implied, with respect to (i) any
Applicable Environmental Laws, or (ii) any Laws related to Taxes, except as set
forth in Section 4.1(j).  Seller has not received any written notice within the
last three years from any Governmental Entity or any other person that Seller is
in violation of, or has violated, any Applicable Laws.
 
(p) Permits.  Seller possesses all material licenses, permits, certificates,
orders, approvals and authorizations necessary for Seller to own Seller’s
Interest in the Assets and to carry on business with respect thereto as now
being conducted.
 
(q) Specified Leases and Wells.  With respect to each of (i) the Leases listed
on Exhibit 4.1(q) (the “Specified Leases”) and (ii) the Wells listed on Exhibit
4.1(q) (the “Specified Wells”), Seller has the right to receive an assignment
from Enerplus consistent with the Net Revenue Interests and Working Interests
shown on Exhibit 4.1(q) and otherwise in accordance with the terms of the
Montana JDA.
 
(r) No Liens.  With respect to the Oil and Gas Properties, Seller’s Interest in
such Assets will be, as of the Closing Date, free and clear of all Liens for
borrowed money created by, through or under Seller.
 
Section 4.2.   Disclosures.
 
(a) The matters set forth on any of the exhibits referred to in Section 4.1
(collectively, “Disclosure Schedules”) are not necessarily matters that Seller
is required to disclose or matters that would constitute a Breach of any
representation had such matters not been disclosed, and no inference shall be
made by Buyer or any Third Party, including any Governmental Authority or
arbitrator, that any such item or matter is material or would reasonably be
expected to have a Material Adverse Effect on Buyer.  Any disclosure of an item
in a specific section of any of the Disclosure Schedules shall be deemed to have
been disclosed in any other section of the Disclosure Schedules to which such
disclosure is clearly relevant from the text of such disclosure.  The listing
(or inclusion of a copy) of a document or other item in the Disclosure Schedules
shall be adequate to disclose an exception to a representation made herein if
the nature and relevance of such exception is reasonably apparent from the
listing (or inclusion of a copy) of such document.
 
(b) From time to time prior to the Closing, Seller shall have the right (but not
the obligation) to supplement or amend the Disclosure Schedules hereto with
respect to any matter hereafter arising or of which it becomes aware after the
Execution Date (each a “Schedule Supplement”).  If Buyer has the right to
terminate this Agreement pursuant to Section 9.4(b) because the condition in
Section 8.1(a) has not been satisfied, without taking into consideration each
Schedule Supplement, but does not elect to terminate this Agreement under such
provisions, then each Schedule Supplement shall be deemed to be incorporated
into and to supplement and amend the Disclosure Schedules for all purposes of
this Agreement and Buyer shall be deemed to have irrevocably waived its right to
make any Claim for indemnification under Article XII with respect to the matters
set forth in each Schedule Supplement.
 
 
22

--------------------------------------------------------------------------------

 
ARTICLE V                                
 
Representations of Buyer
 
Section 5.1.   Representations of Buyer.  Buyer represents to Seller, as of the
Execution Date and as of the Closing Date, that:
 
(a) Organization and Qualification.  Buyer is a limited liability company,
organized and legally existing and in good standing under the laws of the State
of Delaware and Buyer is, or will be on the Closing Date, qualified to do
business and is in good standing in the State of Montana.  Buyer is, or will be
on the Closing Date, also qualified to own oil and gas properties with all
applicable Governmental Authorities having jurisdiction over the Assets to the
extent such qualification is necessary or appropriate or will be necessary or
appropriate upon consummation of the Transaction (including Buyer has met all
bonding requirements of such Governmental Authorities).
 
(b) Due Authorization.  Buyer has full limited liability company power to enter
into and perform its obligations under this Agreement and the Assignments to
which it will be signatory and to perform its obligations hereunder and
thereunder.  The execution, delivery and performance by Buyer of this Agreement
and each Assignment to which it is or will be a signatory have been duly
authorized by all requisite action on the part of the Buyer.
 
(c) Approvals.  None of the execution and delivery of this Agreement, the
consummation of the Transaction, or Buyer’s performance of its obligations
hereunder, will result in any default under any agreement or instrument to which
Buyer is a party or violate any Order or Law applicable to Buyer, except for
requirements (if any) that the Required Consents be obtained from Third Parties
and Routine Governmental Approvals.
 
(d) Valid, Binding and Enforceable; No Conflicts.  This Agreement constitutes,
and the Assignments provided for herein to be delivered at Closing will
constitute, when executed and delivered, the legal, valid and binding obligation
of Buyer, enforceable in accordance with their terms, except as limited by
bankruptcy or other laws applicable generally to creditors’ rights and as
limited by general equitable principles. The execution and delivery by Buyer of
this Agreement and the Assignments to which it is or will be a party do not, and
the fulfillment and compliance with the terms and conditions hereof and thereof
and the consummation of the Transaction will not, conflict with the terms,
conditions or provisions of Buyer’s certificate of formation or limited
liability company agreement.
 
 
23

--------------------------------------------------------------------------------

 
(e) Litigation.  There are no Proceedings pending in which Buyer is a party or,
to Buyer’s knowledge, that have been threatened to be instituted against Buyer
that affect the execution and delivery of this Agreement or the consummation of
the Transaction.
 
(f) No Distribution.  Buyer is acquiring Seller’s Interest in the Assets for its
own account for investment purposes, and without limiting the foregoing not with
the intent to make a distribution in violation of the Securities Act (and the
rules and regulations pertaining thereto), or in violation of any other
Applicable Laws. Buyer acknowledges that Seller’s Interest in the Assets have
not been registered or qualified under the Securities Act or any state
securities Laws and may be sold, assigned, pledged or otherwise disposed of in
the absence of such registration only pursuant to an exemption from such
registration and in accordance with this Agreement.
 
(g) Knowledge, Experience and Status.  Buyer has (and had prior to negotiations
regarding the Assets) such knowledge and experience in the ownership and
operation of oil and gas properties and financial and business matters as to be
able to evaluate the merits and risks of an investment in the Assets.  Buyer is
able to bear the risks of an investment in the Assets and understands risks of,
and other considerations relating to, the purchase of Seller’s Interest in the
Assets, including a partial or complete loss of Buyer’s investment in the
Assets. Buyer is an “accredited investor” as such term is defined by Rule 501(a)
as promulgated by the SEC under the Securities Act.
 
(h) Opportunity To Verify Information.  Buyer has been furnished with all
materials requested by Buyer as of the date hereof and has been afforded access
to the Assets and the opportunity to ask questions of Seller (or a Person or
Persons acting on its behalf) concerning the Assets, and all such questions have
been answered to the full satisfaction of Buyer.  Buyer has made and relied upon
its own independent investigation of the Assets.
 
(i) Merits and Risks of an Investment in the Assets.  Buyer understands and
acknowledges that, (i) an investment in the Assets involves certain risks, (ii)
neither the SEC nor any Governmental Authority has passed upon the Assets or
made any finding or determination as to the fairness of an investment in the
Assets or the accuracy or adequacy of the disclosures made to Buyer, and (iii)
except as set forth in Section 9.4, Buyer is not entitled to cancel, terminate
or revoke this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
(j) No Knowledge of Misrepresentations or Omissions. As of the Execution Date,
Buyer has no knowledge that any representation of Seller contained in this
Agreement is not true and correct.  In addition, as of the Execution Date, Buyer
has no knowledge of any errors in, or omissions from, the Schedules and Exhibits
to this Agreement.
 
(k) Financial Resources.  Buyer will have available at the Closing funds
sufficient to pay the Purchase Price and the fees and expenses of Buyer related
to the Transaction, without need to obtaining financing from any Third
Party.  To Buyer’s knowledge, there is no circumstance or condition that could
be reasonably expected to prevent the availability at Closing of such cash.
 
(l) Brokers.  Buyer has incurred no Liability for brokers’ or finders’ fees in
respect of the Transaction for which Seller shall have any responsibility.
 
(m) Not a Utility.  Buyer is not subject to regulation as a public utility or
public service company (or similar designation) by the United States, any State
of the United States, any foreign country or any municipality or any political
subdivision of the foregoing.
 
(n) Seller Not Operator of Record.  Buyer acknowledges that all of the Oil and
Gas Properties are operated by Persons other than Seller.
 
(o) Environmental Assessment.
 
(i) Before the Cut-Off Date, Buyer and its Associated Parties will have had the
opportunity to have conducted inspections and investigations of the Oil and Gas
Properties, including investigations to identify environmental conditions in
accordance with industry standards and determine environmental compliance with
Applicable Environmental Laws, including those pertaining to wetlands and
sensitive and protected habitats.
 
(ii) Seller has provided or made available to Buyer copies of any previously
conducted environmental assessment, and any due diligence reports, relating to
the Oil and Gas Properties that are in Seller’s files.  Seller shall have the
right, but not the obligation, at any time to conduct its own assessment of the
Assets.
 
(iii) Notwithstanding anything to the contrary contained herein, Buyer shall not
be permitted under any circumstances to conduct sampling on or under the Oil and
Gas Properties before Closing and Buyer acknowledges that its willingness to
purchase the Assets and the Oil and Gas Properties is not conditioned upon such
sampling.
 
 
25

--------------------------------------------------------------------------------

 
(p) Non-Reliance.  Except for the specific representations expressly made by
Seller in Section 4.1 and in the Assignments, (i) Buyer acknowledges and agrees
that neither Seller nor any other Person is making any representation or
warranty, expressed or implied, at law or in equity, in respect of the Assets,
including with respect to merchantability or fitness for any particular purpose
of any assets, the nature or extent of any Liabilities, the prospects of the
business or the effectiveness or the success of any operations, the accuracy or
completeness of any confidential information memoranda, documents, projections,
material or other information (financial or otherwise) regarding the Assets
furnished to Buyer or its representatives or made available to Buyer and its
representatives in any “data rooms,” “virtual data rooms,” management
presentations or in any other form in expectation of, or in connection with, the
Transaction, or in respect of Seller’s Interest in the Assets, or the physical
or environmental condition of the Assets, both surface and subsurface,
including, but not limited to, conditions specifically related to the presence,
release or disposal of Hazardous Substances, Hydrocarbons, solid wastes,
asbestos and other manmade fibers, or NORM, or in respect of any other matter or
thing whatsoever, (ii) BUYER SPECIFICALLY DISCLAIMS THAT IT IS RELYING UPON OR
HAS RELIED UPON ANY SUCH REPRESENTATIONS OR WARRANTIES AND ACKNOWLEDGES AND
AGREES THAT SELLER HAS SPECIFICALLY DISCLAIMED AND DOES HEREBY SPECIFICALLY
DISCLAIM ANY SUCH REPRESENTATION OR WARRANTY MADE BY ANY PERSON, INCLUDING
SELLER AND ITS ASSOCIATED PARTIES, AND BUYER HEREBY FURTHER ACKNOWLEDGES THAT,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR HEREIN AND IN THE ASSIGNMENTS, THE
CONVEYANCE OF SELLER’S INTEREST IN THE ASSETS SHALL BE WITHOUT WARRANTY
WHATSOEVER, EXPRESS, STATUTORY OR IMPLIED, AS TO TITLE, DESCRIPTION, PHYSICAL
CONDITION OF THE OIL AND GAS PROPERTIES (INCLUDING THE ENVIRONMENTAL CONDITION
OF THE OIL AND GAS PROPERTIES), QUALITY, VALUE, FITNESS FOR PURPOSE,
MERCHANTABILITY, THE QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY)
ATTRIBUTABLE TO THE ASSETS, THE ABILITY OF THE ASSETS TO PRODUCE HYDROCARBONS OR
OTHERWISE, (iii) Buyer is acquiring the Assets on an “AS IS, WHERE IS” basis,
“WITH ALL FAULTS”, (iv) Buyer specifically disclaims any obligation or duty of
Seller to make any disclosure of fact not required to be disclosed pursuant to
the specific representations set forth in Article IV, and (v) Buyer is acquiring
Seller’s Interest in the Assets subject only to the specific representations set
forth in Article IV of this Agreement as further limited by the specifically
bargained-for exclusive remedies as set forth in Article XII.  The limited
remedies provided in Article VII and Seller’s indemnification obligations (and
the limitations thereon) set forth in Article XII were specifically bargained
for between the Parties and were taken into account by the Parties in arriving
at the Purchase Price.
 
 
26

--------------------------------------------------------------------------------

 
(q) Acknowledgments of Buyer at Closing.  By consummating the Transaction at and
as of the Closing, Buyer shall be deemed:
 
(i) To have acknowledged and does acknowledge and admit that: (1) Buyer has been
given full opportunity to adequately inspect the Assets and Oil and Gas
Properties for all purposes prior to Closing; (2) Buyer is aware that the Assets
and Oil and Gas Properties have been used for the exploration, development,
production, treating and transporting of Hydrocarbons, and that physical changes
may have occurred as a result of such use and that Seller has disclosed, and
Buyer is further aware, that there exists the possibility that there could have
occurred from such use one or more releases of Hazardous Substances or releases
of Hydrocarbons or chemical substances into, or other pollution or contamination
of or into, the ambient air, surface water, groundwater or land surface and
subsurface strata of any real property included in the Oil and Gas Properties
and of contiguous, or a series of contiguous, real properties not associated
with the Oil and Gas Properties; (3) Buyer has entered into this Agreement on
the basis of its own investigation of the physical condition of the Assets and
Oil and Gas Properties and the land related thereto (including the environmental
condition of the Oil and Gas Properties); and (4) there will be no adjustment of
the Purchase Price on the basis of the existence or condition of the tangible
Assets.  Buyer acknowledges that certain of the tangible Assets observed during
Buyer’s inspections may be used or replaced before the Closing as a result of
normal and customary operations.
 
(ii) Without limiting clause (i) above, to have acknowledged and expressly
acknowledges that Buyer has made its own estimates of prospective data such as
future oil and gas production rates, value of exploration prospects, operating
costs and Plugging and Abandonment obligations, based on Buyer’s own abilities
and skills to explore, produce, operate and abandon the Oil and Gas Properties
and the Assets and is not relying on Seller’s own estimates of such data.
 
(iii) To have acknowledged and expressly acknowledges that the Oil and Gas
Properties may contain asbestos, Hazardous Substances, Hydrocarbons and NORM.
 
(r) Independent Evaluation.  Buyer has conducted an independent evaluation of
the Assets and Oil and Gas Properties.  Buyer further acknowledges that, in
entering into this Agreement, it is relying and shall rely solely upon (i)
Seller’s express representations set forth in Section 4.1 and (ii) Buyer’s
independent examination of the Assets and public records relating to the Assets
and its independent estimates, computations, evaluations, reports and studies
based thereon.
 
 
27

--------------------------------------------------------------------------------

 
ARTICLE VI                                
 
Covenants of Parties Pending Closing
 
Between the Execution Date and the Closing Date:
 
Section 6.1.   Access to Records.  Seller will give Buyer or Buyer’s authorized
representatives, at Seller’s office and at all reasonable times during regular
business hours and upon notice to Seller, reasonable access to the Records for
the purpose of conducting due diligence reviews for the purpose of Article VII
below until the Cut-Off Date.  Buyer may make copies of such Records, at its
expense, but shall, if Seller so requests, return all copies so made if the
Closing does not occur; all costs of copying such items shall be borne by
Buyer.  Seller shall not be obligated to provide Buyer with access to any
Records or other data or documentation that Seller considers to be proprietary
or confidential or that Seller cannot provide to Buyer without, in Seller’s
judgment, violating any Law or Breaching, or risking a Claim of a Breach of,
agreements with other Persons or waiving, or risking a Claim of a waiver of,
legal privilege.
 
BUYER RECOGNIZES AND AGREES THAT ALL RECORDS AND OTHER MATERIALS, DOCUMENTS AND
INFORMATION MADE AVAILABLE TO IT IN CONNECTION WITH THE TRANSACTION, WHETHER
MADE AVAILABLE PURSUANT TO THIS SECTION OR OTHERWISE, ARE MADE AVAILABLE TO IT
AS AN ACCOMMODATION AND WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, WHETHER
EXPRESS, IMPLIED OR STATUTORY, AS TO THE ACCURACY AND COMPLETENESS OF SUCH
MATERIALS, DOCUMENTS AND OTHER INFORMATION.  BUYER EXPRESSLY AGREES THAT ANY
RELIANCE UPON OR CONCLUSIONS DRAWN THEREFROM SHALL BE AT BUYER’S RISK TO
THE  MAXIMUM EXTENT PERMITTED BY LAW AND SHALL NOT GIVE RISE TO ANY LIABILITY OF
OR AGAINST SELLER.  BUYER HEREBY WAIVES AND RELEASES ANY CLAIMS ARISING UNDER
THIS AGREEMENT, COMMON LAW OR ANY STATUTE ARISING OUT OF ANY SUCH RECORDS AND
OTHER MATERIALS, DOCUMENTS AND INFORMATION PROVIDED TO BUYER.
 
Section 6.2.   Physical Inspection.  Seller shall make a Best Reasonable Effort
to give Buyer, or Buyer’s authorized representatives, at all reasonable times
during Seller’s business hours and upon adequate advance notice to Seller,
physical access to the Oil and Gas Properties for the purpose of inspecting same
during the period beginning on the Execution Date and ending on the Cut-Off
Date; provided that Buyer shall have no right to perform any invasive or
subsurface investigations of any of the Assets without prior written consent of
Seller, and provided further that Seller’s obligation under this Section 6.2
shall be limited to making a request to the operator that Buyer be granted such
access.  Accordingly, Buyer recognizes that all of the Oil and Gas Properties
are operated by Persons other than Seller and that Seller’s ability to obtain
physical access to such Oil and Gas Properties, and the manner and extent of
such access, is subject to the discretion of such other Persons.  Buyer agrees
to comply fully with the rules, regulations and instructions issued by Seller
and such other Persons regarding the actions of Buyer while upon, entering or
leaving the applicable Oil and Gas Properties.  Buyer shall furnish, free of
costs, Seller with a copy of any written report prepared by or for Buyer related
to any environmental investigation of such Oil and Gas Properties as soon as
reasonably possible after it is prepared.  Buyer agrees that Buyer’s authorized
representative must be accompanied by Seller’s representative at all times
during Buyer’s physical access to the Oil and Gas Properties and Buyer’s
authorized representative shall not have access to such Oil and Gas Properties
when unaccompanied by Seller’s representative.
 
 
28

--------------------------------------------------------------------------------

 
Section 6.3.   Exculpation and Due Diligence Indemnification.  If Buyer
exercises rights of access under Section 6.1 or Section 6.2 or conducts
examinations or inspections under Section 6.1 or Section 6.2 or otherwise, then
(a) such access, examination and inspection shall be at Buyer’s sole risk, cost
and expense and Buyer waives and releases all Claims against Seller (and its
Associated Parties) arising in any way therefrom or in any way connected
therewith or arising in connection with the conduct of its Associated Parties in
connection therewith and (b) Buyer shall indemnify, defend and hold harmless
Seller (and its Associated Parties) from any and all Proceedings, Losses and
Liens for labor or materials arising out of or in any way connected with such
matters.  THE FOREGOING RELEASE AND INDEMNIFICATION SHALL APPLY WHETHER OR NOT
SUCH PROCEEDINGS, LOSSES OR LIENS ARISE OUT OF (i) NEGLIGENCE (INCLUDING SOLE
NEGLIGENCE, SINGLE NEGLIGENCE, CONCURRENT NEGLIGENCE OR ACTIVE OR PASSIVE
NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING GROSS NEGLIGENCE) OF SELLER OR ANY OF
ITS ASSOCIATED PARTIES, OR (ii) STRICT LIABILITY.  Buyer’s indemnification
obligations under this Section 6.3 shall not be limited by any other provision
of this Agreement.
 
Section 6.4.   Interim Operation.  Subject to the constraints of applicable
operating and other agreements, from the date hereof through the Closing, except
as disclosed in Exhibit 6.4 or as contemplated by this Agreement or as consented
to or approved by Buyer in writing (which consent or approval shall not be
unreasonably withheld, conditioned or delayed), Seller covenants and agrees
that:
 
(a) Sale of Oil and Gas Properties.  Seller will not sell or otherwise dispose
of any portion of Seller’s Interest in the Oil and Gas Properties, except for
sales or other dispositions of (i) Hydrocarbons in the ordinary course of
business after production; (ii) equipment and other personal property or
fixtures in the ordinary course of business where the same has become obsolete,
is otherwise no longer necessary for the operation of the Assets or is replaced
by an item or items of at least equal condition and suitability and (iii)
dispositions of undivided interests in Oil and Gas Properties that do not reduce
Seller’s Net Revenue Interest or Working Interest in such Assets below the
applicable amounts set forth on Exhibit A-3 for such Oil and Gas Properties.
 
 
29

--------------------------------------------------------------------------------

 
(b) Encumbrances.  Seller shall not create any Lien on any Assets, except for
Permitted Encumbrances and except to the extent required or permitted incident
to the operation of the Assets pursuant to this Section 6.4.
 
(c) Operation of Assets.  Seller shall (with respect to those Assets, if any,
operated by Seller) and shall use its Best Reasonable Efforts to cause the
operator to (with respect to those Assets operated by another Person):
 
(i) maintain and operate the Assets in the ordinary course of business, as would
a reasonable and prudent operator, and in accordance with Applicable Laws, and
pay or cause to be paid all costs and expenses in connection therewith when due;
 
(ii) maintain and keep the Oil and Gas Properties in full force and effect,
except where such failure is due to (1) the failure to pay a delay rental,
royalty, shut-in royalty or other payment by mistake or oversight (including
Seller’s negligence) unless caused by Seller’s gross negligence or willful
misconduct, provided that in such event caused by such gross negligence or
willful misconduct the Base Purchase Price shall be reduced by the Allocated
Amount of the affected Assets as shown on Schedule I or (2) the failure to
participate in an operation that Buyer does not timely approve pursuant to
Section 6.4(f);
 
(iii) use Best Reasonable Efforts to maintain its relationships with suppliers,
customers and others having material business relations with Seller with respect
to the Assets; and
 
(iv) maintain all insurance policies and coverage with Third Parties currently
maintained by Seller, if any, with respect to Seller’s Interest in the Assets.
 
(d) Contracts and Agreements.  Seller shall not:
 
(i) grant or create any Preferential Right or Consent with respect to Seller’s
Interest in the Assets, provided that the foregoing shall not prevent the
performance by Seller of an obligation or agreement existing on the date hereof
or pursuant to this Agreement;
 
(ii) enter into any Hydrocarbons sales, supply, exchange, processing or
transportation contract with respect to Seller’s Interest in the Assets that is
not terminable without penalty or detriment on notice of sixty (60) days or
less;
 
 
30

--------------------------------------------------------------------------------

 
(iii) enter into, terminate or modify in any material respect any Basic
Document; or
 
(iv) except as set forth in Exhibit 4.1(g) or in accordance with Section 6.4(f),
incur any capital expenses or make any commitments to incur capital expenditures
(including entering into any agreements that would obligate Buyer to make
capital expenditures) with respect to any individual Oil and Gas Property after
the Effective Date in excess of One Hundred Thousand Dollars ($100,000), net to
Seller’s Interest therein.
 
(e) Notice of Defaults.  Seller shall give prompt written notice to Buyer of any
Proceedings filed or threatened against Seller, or any written notice of default
(or threat of default, whether disputed or denied) received or given by Seller
under any Basic Document.
 
(f) AFEs and Proposed Operations.  Notwithstanding any of the foregoing, when
Seller receives a drilling, recompletion or rework proposal, an authorization
for expenditure or any other similar request or proposal pertaining to the Oil
and Gas Properties, Seller may, in its sole discretion, elect to participate in
the operations that are the subject thereof if such operation is substantially
similar to operations previously conducted in the field in which the affected
Oil and Gas Property is located.  In the event that such proposed operation is
dissimilar from those previously conducted in such field, Seller may elect to
participate in such operation only with the consent of Buyer, which consent
shall not be unreasonably withheld, conditioned or delayed, and a failure of
Buyer to promptly disapprove of any such operation in writing within five (5)
days after Seller requests such consent shall be deemed to be consent by Buyer
thereof (unless Seller must make its election in a shorter period, in which case
such disapproval must be given before the time for Seller’s election
expires).  The cost and risk of all such operations, to the extent the
operations occur after the Effective Date, shall be borne by and for the account
of Buyer in the event that the Closing occurs and Buyer acquires Seller’s
Interest in the Assets affected by such operations.
 
(g) Stipulation.  Buyer and Seller shall review the form of the Stipulation and
its exhibits and schedules, and, as applicable, participate in negotiations with
the other Persons proposed to be parties to the Stipulation, with the goal of
producing an instrument that is reasonably acceptable to Buyer and
Seller.  Depending on the progress of such negotiations, the form of the
Stipulation may be finalized before the Closing and, in such event, Seller may
request, and Buyer may authorize, the execution and delivery of the final form
of the Stipulation.
 
 
31

--------------------------------------------------------------------------------

 
Section 6.5.   Preferential Rights.
 
(a) With respect to the Enerplus PRP and any other Preferential Rights
identified in Exhibit 4.1(h), Seller will request, from Enerplus and any other
holders thereof, in accordance with the documents creating such rights,
execution of an instrument exercising or waiving such Preferential Rights, and
Seller is expressly authorized to provide a copy of this Agreement to Enerplus
and any such holders in connection therewith (notwithstanding anything to the
contrary contained in the Confidentiality Agreement).  Seller shall have no
obligation other than to so request such execution of such instruments, and for
the avoidance of doubt, Seller shall have no obligation to assure that a waiver
of the Enerplus PRP, waivers of any other Preferential Rights or such executed
instruments are successfully obtained.  Following delivery of such request to
Enerplus, Seller shall be entitled, on one or more occasions by delivering
written notice to Buyer, to designate the Closing Date to occur on a date (not
earlier than three (3) Business Days following the date of such notice)
sufficient to permit Enerplus to fully exercise the Enerplus PRP in accordance
with its terms.  Seller shall not agree to amend the Restated Montana JDA to
extend any time period or deadline contemplated by the Enerplus PRP.
 
(b) If Enerplus fails to deliver to Seller a notice of its exercise of the
Enerplus PRP within the thirty (30) day period referred to in the Restated
Montana JDA, or if Enerplus has otherwise waived its right to the exercise of
the Enerplus PRP, then Seller shall give Buyer notice thereof.
 
(c) If Enerplus gives Seller notice of its exercise of the Enerplus PRP, but
Enerplus does not complete the acquisition contemplated in the Enerplus PRP for
any reason, then Seller shall give Buyer notice of each of the foregoing.
 
(d) This Agreement shall automatically terminate if Enerplus completes the
acquisition contemplated in the Enerplus PRP; provided that Seller shall give
Buyer notice of such completion of such acquisition by Enerplus.   THE PARTIES
AGREE THAT, EXCEPT FOR THE RETURN OF THE DEPOSIT, BUYER SHALL NOT BE ENTITLED TO
ANY RIGHT OR REMEDY AT LAW OR IN EQUITY IN CONNECTION WITH THE TERMINATION OF
THIS AGREEMENT PURSUANT TO THIS SECTION 6.5(d) AND SECTION 9.4(g), AND BUYER
IRREVOCABLY WAIVES ANY SUCH RIGHT OR REMEDY.
 
(e) Except to the extent that Buyer can establish that Seller failed to fulfill
the obligations set forth above in this Section, if the Closing occurs, Buyer
shall indemnify and hold Seller and its Associated Parties harmless from and
against all Proceedings, Claims and Losses that arise out of or are in any way
connected with the failure to obtain a waiver of the Enerplus PRP and waivers of
any other Preferential Rights with respect to any transfer by Seller to Buyer of
any part of Seller’s Interest in the Oil and Gas Properties and with respect to
any subsequent transfers, WHETHER OR NOT SUCH PROCEEDINGS, CLAIMS OR LOSSES
ARISE OUT OF NEGLIGENCE (INCLUDING SOLE NEGLIGENCE, SINGLE NEGLIGENCE,
CONCURRENT NEGLIGENCE OR ACTIVE OR PASSIVE NEGLIGENCE BUT EXPRESSLY NOT
INCLUDING GROSS NEGLIGENCE) OF SELLER OR ANY OF ITS ASSOCIATED PARTIES.
 
 
32

--------------------------------------------------------------------------------

 
(f) Schedule I lists the Allocated Amounts for Oil and Gas Properties.   If a
Person from whom an executed instrument exercising or waiving a Preferential
Right is requested exercises such Preferential Right prior to the Closing,
Seller’s Interest in the applicable Oil and Gas Property and all Contracts,
pipelines and other personal property and Assets related to or necessary to
operate such Oil and Gas Property, shall be excluded from the Transaction and
the Base Purchase Price will be reduced by the Allocated Amount for such
affected Assets, and such Assets shall be deemed to be Excluded Assets for all
purposes of this Agreement.
 
Section 6.6.   Consents.  With respect to the Consents, Seller will request such
Consents be granted by the holders thereof prior to the Cut-Off Date and in
accordance with the documents creating such rights.  Notwithstanding the
foregoing, Seller shall have no obligation other than to notify the holders of
such Consents and to so request such execution of such Consents (including
Seller shall have no obligation to assure that such Consents are obtained).  If
a Required Consent has not been obtained prior to the Cut-Off Date, the Oil and
Gas Property affected by such Required Consent shall be governed by the
procedure set forth in Section 7.6.
 
ARTICLE VII                                
 
Due Diligence Review
 
Section 7.1.   Definition of Defensible Title.  As used in this Agreement, the
term “Defensible Title” means, as to each of the Oil and Gas Properties, that
the title to be acquired by Buyer pursuant to this Agreement:
 
(a) will entitle Buyer to receive a share of all Hydrocarbons produced, saved
and marketed from the existing wellbores of Wells listed on Exhibit A-3 not less
than the Net Revenue Interest set forth on Exhibit A-3, except for any
suspension or termination caused by a Permitted Encumbrance(s);
 
(b) will obligate Buyer to bear not more than the Working Interest share, as set
forth on Exhibit A-3, of the costs and expenses related to the maintenance,
development and operations of, and the Plugging and Abandonment and remediation
of, such Oil and Gas Property, except for any increase caused by a Permitted
Encumbrance(s) (unless there is a corresponding increase in the Net Revenue
Interest for such Oil and Gas Property); and
 
 
33

--------------------------------------------------------------------------------

 
(c) is free and clear of all Liens except for Permitted Encumbrances.
 
Section 7.2.   Definition of Permitted Encumbrances.  As used herein, the term
“Permitted Encumbrances” means:
 
(a) royalties and any overriding royalties, reversionary interests and similar
burdens to the extent that the net cumulative effect of such burdens does not,
with respect to Seller’s Interest in an Oil and Gas Property, reduce Seller’s
Net Revenue Interest below that shown in Exhibit A-3 or increase Seller’s
Working Interest above that shown in Exhibit A-3 without a corresponding
increase in the Net Revenue Interest;
 
(b) First Purchaser Division Orders, other division orders and Hydrocarbon
sales, processing and transportation contracts terminable without penalty upon
no more than sixty (60) days' notice to the purchaser;
 
(c) the Enerplus PRP and any other Preferential Rights and Required Consents and
similar agreements with respect to which waivers or Required Consents are
obtained prior to the Closing from the appropriate Persons or the appropriate
time period for asserting the Preferential Rights has expired prior to the
Closing without an exercise of such right;
 
(d) Consents that are not Required Consents;
 
(e) all Routine Governmental Approvals;
 
(f) defects or irregularities arising out of a Breach of any covenant,
representation or warranty of Buyer or a failure to satisfy a condition
precedent to Buyer’s obligations on the Closing Date;
 
(g) defects or irregularities arising out of lack of corporate authorization or
a variation in corporate name in the chain of title, unless Buyer provides
affirmative evidence that such corporate action was not authorized and results
in another Person’s superior claim of title to the relevant Asset;
 
(h) defects or irregularities that have been cured or remedied by applicable
statutes of limitation or similar remedial Laws;
 
(i) defects or irregularities in the chain of title consisting of the failure to
recite marital status in documents or omissions of heirship Proceedings;
 
(j) defects or irregularities resulting from or related to probate Proceedings
or the lack thereof, which defects or irregularities have been outstanding for
two (2) years or more;
 
 
34

--------------------------------------------------------------------------------

 
(k) a gas imbalance (e.g., a situation where Seller has taken more or less gas
from a Well than ownership of Seller’s Interest in the Assets would entitle it
to receive);
 
(l) conventional rights of reassignment normally actuated by an intent to
abandon or release a lease and requiring notice to the holders of such rights;
 
(m) any defect or irregularity as would normally be waived by Persons engaged in
the oil and gas business when purchasing producing properties;
 
(n) easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations that are of the nature customarily
accepted by prudent purchasers of oil and gas properties and that do not
materially interfere with oil and gas operations conducted on any Well listed on
Schedule I hereto or operation of any gathering system related thereto;
 
(o) all (i) Basic Documents, (ii) other operating agreements, unit agreements,
unit operating agreements and pooling agreements affecting Seller’s Interest in
the Oil and Gas Properties and (iii) compulsory pooling or units or pooling
designations, but only to the extent that the effect of any such documents,
pooling or units or pooling designations will not reduce the Seller’s Net
Revenue Interest with respect to Hydrocarbons produced from any Well listed on
Exhibit A-3 hereto below the Net Revenue Interest set forth on Exhibit A-3
hereto or increase the Seller’s Working Interest in such Well to more than the
Working Interest set forth on Exhibit A-3 hereto for such Well (unless there is
a corresponding increase in the Net Revenue Interest);
 
(p) all rights reserved to or vested in any Governmental Authority to control or
regulate any gathering systems, Wells, Leases or Lands or other Assets in any
manner and all Applicable Laws and Orders of any Governmental Authority;
 
(q) the terms and conditions of any Lease, provided that the effect of the terms
and conditions of such Lease does not reduce Seller’s Net Revenue Interest with
respect to Hydrocarbons produced from any Well listed on Exhibit A-3 hereto to
below the Net Revenue Interest set forth on Exhibit A-3 hereto for such Well or
increase Seller’s Working Interest in such Well to more than the Working
Interest set forth on Exhibit A-3 hereto for such Well (unless there is a
corresponding increase in the Net Revenue Interest); and
 
(r) all other Encumbrances, Contracts, agreements, instruments, obligations,
defects and irregularities affecting Seller’s Interest in the Oil and Gas
Properties that individually or in the aggregate are not such as to interfere
materially with the operation, value or use of any of the Oil and Gas Properties
and that are of the nature customarily accepted by prudent purchasers of oil and
gas properties and that do not reduce Seller’s Net Revenue Interest with respect
to Hydrocarbons produced from any Well below the Net Revenue Interest set forth
on Exhibit A-3 hereto for such Well or increase Seller’s Working Interest in
such Well to more than the Working Interest set forth on Exhibit A-3 hereto for
such Well (unless there is a corresponding increase in the Net Revenue
Interest).
 
 
35

--------------------------------------------------------------------------------

 
Section 7.3.   Definition of Title Defect.  As used in this Agreement, the term
“Title Defect” means any defect in title that renders title to Seller’s Interest
in an Oil and Gas Property less than Defensible Title.  Notwithstanding the
foregoing, any defect in title with respect to Seller’s Interest in the
Specified Leases or the Specified Wells not having been documented by an
assignment from Enerplus shall not be deemed a Title Defect, and Buyer’s sole
and exclusive remedy for any such matter shall be under and pursuant to the
remedies set forth in this Agreement for a Breach of Section 4.1(q) of this
Agreement.
 
Section 7.4.   Title Procedures.
 
(a) As used herein, “Title Defect Amount” means, (i) with respect to any Title
Defect that is a reduction or deficiency of the Net Revenue Interest for any Oil
and Gas Property as set forth on Exhibit A-3 hereto, an amount calculated by
multiplying (1) the percentage reduction or deficiency in such Net Revenue
Interest (as determined by agreement of the Parties) by (2) the Allocated Amount
for such Oil and Gas Properties, (ii) with respect to any Title Defect that is a
Lien, the amount necessary to be paid to remove the Lien from Seller’s Interest,
such amount to be determined by agreement of the Parties, and (iii) with respect
to any other Title Defect, an amount determined by agreement of the Parties;
provided, however, that the Title Defect Amount as to Seller’s Interest in any
Oil and Gas Property shall not exceed the Allocated Amount therefor.  Title
Defects may be asserted by Buyer only for those Title Defects with respect to
which the Title Defect Amount is in excess of One Hundred Thousand Dollars
($100,000) (each Title Defect with a Title Defect Amount in excess of $100,000
is herein called an “Eligible Title Defect,” and all other Title Defects shall
be deemed to have a Title Defect Amount equal to zero Dollars) and Eligible
Title Defects may be asserted by Buyer only in accordance with this Section 7.4;
provided that adjustments to the Base Purchase Price for Title Defects shall be
made only for that portion of the aggregate of all Title Defect Amounts (each of
which relates to an Eligible Title Defect) asserted by Buyer that exceed two
percent (2%) of the Base Purchase Price (the “Title Deductible”).  If Buyer
discovers any Eligible Title Defect, Buyer shall give Seller notice of such
Eligible Title Defect no later than the Cut-Off Date.  Such notice shall be in
writing and shall include (A) a description of the Title Defect, (B) the Wells
listed on Exhibit A-3 to which it relates and all supporting documentation
reasonably necessary to fully describe the basis for the Title Defect or, if the
supporting documentation is contained in Seller’s files, sufficient information
to enable Seller to expeditiously locate such supporting documentation, (C) for
each applicable Well, the size of any variance from the Net Revenue Interest or
the Working Interest that does or would reasonably be expected to result from
such Title Defect, if such Title Defect involves such a variance and (D) the
Title Defect Amount proposed by Buyer therefor.  Buyer shall be deemed to have
waived all Title Defects for which Buyer has not given such notice to Seller on
or before the Cut-Off Date.  Buyer’s sole and exclusive rights and remedies with
respect to any matter that constitutes a Title Defect shall be those set forth
in this Article VII.
 
 
36

--------------------------------------------------------------------------------

 
(b) Seller shall notify Buyer in writing no later than the Seller Response
Deadline, which of the following options Seller selects with respect to each
Eligible Title Defect that has been timely alleged by Buyer pursuant to Section
7.4(a):
 
(i) attempt to cure the Eligible Title Defect, in which event the Oil and Gas
Property affected by the Eligible Title Defect and all Contracts, pipelines and
other personal property and Assets related to or necessary to operate such Oil
and Gas Property, shall be assigned at the Closing and Buyer shall pay the full
Allocated Amount therefor, and Seller shall use Best Reasonable Efforts to cure
such Eligible Title Defect to the reasonable satisfaction of Buyer during a
period ending one hundred and fifty (150) days after Closing.  If Seller elects
to attempt to cure, and thereafter fails to timely cure, such Eligible Title
Defect, Seller shall pay to Buyer that portion of the Title Defect Amount
related to the uncured portion of such Eligible Title Defect within five (5)
Business Days after written notice from Buyer.  Notwithstanding the foregoing,
Seller shall be under no obligation to cure any Title Defect unless Seller
otherwise expressly agrees in writing that it shall attempt to cure such Title
Defect;
 
(ii) exclude from the Assets the Oil and Gas Property affected by such Eligible
Title Defect and all Contracts, pipelines and other personal property and Assets
related to or necessary to operate such Oil and Gas Property, in which event the
Base Purchase Price shall be reduced by the Allocated Amount of the Oil and Gas
Property affected by such Eligible Title Defect and such Oil and Gas Property
and other Assets shall be deemed to be Excluded Assets for all purposes of this
Agreement;
 
(iii) subject to the terms and conditions of this Agreement, sell the Oil and
Gas Property affected by such Eligible Title Defect to Buyer and the Base
Purchase Price shall be reduced by the Title Defect Amount associated therewith
(subject to the Title Deductible); or
 
(iv) if Seller fails to affirmatively select one of the options set forth in the
preceding Section 7.4(b)(i), (ii) or (iii), then Seller shall be deemed to have
elected the option contemplated by Section 7.4(b)(ii).
 
 
37

--------------------------------------------------------------------------------

 
(c) Notwithstanding any terms contained in this Agreement to the contrary, in
the event the aggregate amount of (i) Title Defect Amounts that are asserted in
good faith by Buyer pursuant to this Section 7.4 and are in excess of the Title
Deductible for Eligible Title Defects and that Seller does not agree to attempt
to cure, plus (ii) Environmental Defect Amounts that are asserted in good faith
by Buyer pursuant to Section 7.8 and are in excess of the Environmental
Deductible for Eligible Environmental Defects and that Seller does not agree to
attempt to cure, exceeds an amount equal to ten percent (10%) of the Base
Purchase Price (“Termination Threshold”), either Seller or Buyer may elect to
terminate this Agreement.
 
Section 7.5.   Sole Remedy for Title Defects.  If Buyer asserts an alleged
Eligible Title Defect (or if Buyer identifies a Title Defect but does not assert
it as, or it does not qualify as, an Eligible Title Defect), then, regardless of
whether an adjustment in the Base Purchase Price results therefrom or Seller
elects to cure such Eligible Title Defect, the conditions and circumstances
giving rise to such Eligible Title Defect shall not be the subject of any other
Claims by Buyer against Seller under any provision of this Agreement other than
this Article VII (including such conditions and circumstances may not be
asserted as the basis for any Breach of representation by Seller under Article
IV hereof or for any indemnity by Seller under Section 12.1 hereof to the
extent, if any, Buyer might otherwise have claims under such Sections with
respect to such matters).
 
Section 7.6.   Required Consents.  Unless otherwise waived in writing by Buyer,
if a Required Consent is not obtained prior to the Seller Response Deadline,
then Seller’s Interest in any Asset or portion thereof affected by such Required
Consent shall be held back from Seller’s Interest in the Assets to be
transferred and conveyed to Buyer at Closing, and the amount to be paid by Buyer
to Seller at Closing shall be reduced by an amount equal to the Allocated Amount
of such interest held back.  Any such interest so held back at the Closing shall
be conveyed to Buyer within ten (10) days following the date on which Seller
obtains the Required Consent with respect to such interest, and Buyer shall
concurrently pay the Allocated Amount of such interest to Seller; provided,
however, if the Required Consent with respect to any interest so held back at
the Closing is not obtained within one hundred eighty (180) days following the
Closing Date, then such interest shall not be transferred and conveyed to Buyer,
and Buyer shall not be obligated or entitled to purchase such interest and such
interest shall be deemed to be an Excluded Asset for all purposes of this
Agreement.  Notwithstanding the foregoing, if Seller’s Interest in any Oil and
Gas Properties is subject to a Required Consent not obtained prior to the
Closing that is of the type customarily secured after closing of the transfer of
such property, then such Oil and Gas Property shall not be subject to this
Section 7.6 and Seller’s Interest in such Oil and Gas Property shall be conveyed
to Buyer (and paid for by Buyer) at Closing.
 
Section 7.7.   Possible Upward Adjustments.  Should Seller determine (or should
Buyer, in the course of its due diligence reviews, determine) that the ownership
of Seller’s Interest in the Assets entitles Seller to a decimal share of the
Hydrocarbon production from a Well listed on Exhibit A-3 greater than the
decimal share shown for such Well under the column headed “Net Revenue Interest”
on such Exhibit A-3, then such Party shall propose an upward adjustment to the
Base Purchase Price to account for such fact, in which case such adjustment
shall be handled in a manner substantially equivalent to that provided in
Section 7.4 above with respect to downward adjustments for asserted Title
Defects.  The Party making such determination shall notify the other Party no
later than the Cut-Off Date.
 
 
38

--------------------------------------------------------------------------------

 
Section 7.8.   Environmental Procedures and Defects.
 
(a) Seller shall afford Buyer access to the Assets as set forth in Section
6.2.  Buyer shall treat all matters revealed by Buyer’s environmental audit,
including any analyses, compilations, studies, documents, reports or data
prepared or generated from such audit (the “Environmental Information”) as
confidential, unless otherwise required by Applicable Law, and Buyer shall not
disclose any Environmental Information to any Governmental Authority or other
Third Party, unless otherwise required by Applicable Law, without the prior
written consent of Seller except as hereafter provided.  Buyer may use the
Environmental Information only in connection with the Transaction.  The
Environmental Information shall be disclosed by Buyer to only those Persons who
need to know the Environmental Information for purposes of evaluating the
Transaction and who agree to be bound by the terms of this Section 7.8(a).  If
Buyer or any Third Party to whom Buyer has provided any Environmental
Information is requested, compelled or required to disclose any of the
Environmental Information by any Governmental Authority, Buyer shall provide
Seller with prompt notice prior to any such disclosure to the extent possible so
as to allow Seller to file for any protective Order or seek any other remedy as
it deems appropriate under the circumstances.  If the Closing does not occur and
this Agreement is terminated, Buyer shall promptly destroy all of the
Environmental Information and will maintain the confidentiality of such
information until so destroyed.
 
(b) As used herein, “Environmental Defect” means the existence as of the Cut-Off
Date, of (i) any environmental pollution or contamination relating to any Oil
and Gas Property, including pollution of the soil, groundwater or the air, that
is the result of a material violation of Applicable Environmental Laws, or (ii)
any condition upon or under any of the Lands or Leases that in either case is
known, under standards generally accepted in the oil and gas industry, to
require remediation under Applicable Environmental Laws.
 
(c) As used herein, “Environmental Defect Amount” means, with respect to any
Environmental Defect and the Oil and Gas Property affected thereby, the
estimated amount of costs required to remediate such Environmental Defect in
accordance with Applicable Environmental Laws, to the extent attributable to
Seller’s Interest in such Oil and Gas Property, such estimated costs to be
mutually agreed by the Parties.  The Environmental Defect Amount as to any Oil
and Gas Property, however, shall not exceed the Allocated Amount
therefor.  Environmental Defects may be asserted by Buyer only for those
Environmental Defects with Environmental Defect Amounts in excess of One Hundred
Thousand Dollars ($100,000) (each Environmental Defect with an Environmental
Defect Amount in excess of $100,000 is herein called an “Eligible Environmental
Defect,” and all other Environmental Defects shall be deemed to have an
Environmental Defect Amount equal to zero Dollars) and Eligible Environmental
Defects may be asserted by Buyer only in accordance with this Section 7.8;
provided that adjustments to the Base Purchase Price for Environmental Defects
shall be made only for that portion of the aggregate of all Environmental Defect
Amounts (each of which relates to an Eligible Environmental Defect) asserted by
Buyer that exceed two percent (2%) of the Base Purchase Price (the
“Environmental Deductible”).  If Buyer discovers any Eligible Environmental
Defect, Buyer shall give Seller notice of such Eligible Environmental Defect no
later than the Cut-Off Date.  Such notice shall be in writing and shall include
(i) a detailed description of the Eligible Environmental Defect, (ii) the
Environmental Defect Amount proposed by Buyer therefor and (iii) copies of the
relevant Environmental Information.  Subject to Section 7.8(d), Buyer shall be
deemed to have waived all Environmental Defects to which Buyer has not given
such notice to Seller on or before the Cut-Off Date.
 
 
39

--------------------------------------------------------------------------------

 
(d) Seller shall notify Buyer in writing no later than the Seller Response
Deadline which of the following options Seller selects with respect to each
Eligible Environmental Defect that has been timely alleged by Buyer pursuant to
this Section 7.8:
 
(i) attempt to cure the Eligible Environmental Defect, in which event the Oil
and Gas Property affected by the Eligible Environmental Defect and all
Contracts, pipelines and other personal property and Assets related to or
necessary to operate such Oil and Gas Property, shall be assigned at the Closing
and Seller shall use Best Reasonable Efforts to cure such Eligible Environmental
Defect to the reasonable satisfaction of Buyer during a period ending one
hundred and eighty (180) days after Closing.  If Seller elects to attempt to
cure, and thereafter fails to timely cure, such Eligible Environmental Defect,
Seller shall pay to Buyer that portion of the Environmental Defect Amount
related to the uncured portion of such Eligible Environmental Defect within five
(5) Business Days after written notice from Buyer.  Notwithstanding the
foregoing, Seller shall be under no obligation to cure any Environmental Defect
unless Seller otherwise expressly agrees in writing that it shall attempt to
cure such Environmental Defect;
 
 
40

--------------------------------------------------------------------------------

 
(ii) exclude from the Assets the Oil and Gas Property affected by such Eligible
Environmental Defect and all Contracts, pipelines and other personal property
and Assets related to or necessary to operate such Oil and Gas Property, in
which event the Base Purchase Price shall be reduced by the Allocated Amount of
the Oil and Gas Property affected by such Eligible Environmental Defect and such
Oil and Gas Property and other Assets shall be deemed to be Excluded Assets for
all purposes of this Agreement;
 
(iii) subject to the terms and conditions of this Agreement, sell the Oil and
Gas Property affected by such Environmental Defect to Buyer and the Base
Purchase Price shall be reduced by the Environmental Defect Amount associated
therewith (subject to the Environmental Deductible); or
 
(iv) if Seller fails to affirmatively select one of the options set forth in the
preceding Section 7.8(d)(i), (ii) or (iii), then Seller shall be deemed to have
elected the option contemplated by Section 7.8(d)(ii).
 
Section 7.9.   Sole Remedy for Environmental Defects.  If Buyer asserts an
alleged Eligible Environmental Defect (or if Buyer identifies an Environmental
Defect but does not assert it as, or it does not qualify as, an Eligible
Environmental Defect), then, regardless of whether an adjustment in the Base
Purchase Price results therefrom or Seller elects to cure such Environmental
Defect, the conditions and circumstances giving rise to such Environmental
Defect shall not be the subject of any other Claims by Buyer against Seller
under any provision of this Agreement other than this Article VII (including
such conditions and circumstances may not be asserted as the basis for any
Breach of representation by Seller under Article IV hereof or for any indemnity
by Seller under Section 12.1 hereof to the extent, if any, Buyer might otherwise
have claims under such Sections with respect to such matters).
 
Section 7.10.   Disputed Defect Amounts.
 
(a) In the event that Buyer and Seller have not agreed upon (i) any Title Defect
Amount proposed by Buyer or Seller for an Eligible Title Defect pursuant to and
in accordance with the requirements of this Article VII, (ii) any Environmental
Defect Amount proposed by Buyer or Seller for an Eligible Environmental Defect
pursuant to and in accordance with the requirements of this Article VII, or
(iii) any other amounts required to be agreed or determined by the Parties per
any provision of this Article VII, in each event by the Seller Response
Deadline, each such amount (a “Disputed Defect Amount”), and the adjustment, if
any, to Base Purchase Price resulting therefrom (a “Disputed Purchase Price
Adjustment”) shall be settled pursuant to this Section 7.10.
 
(b) With respect to each actual or potential Disputed Defect Amount not resolved
before the Seller Response Deadline, Buyer and Seller shall each deliver to the
other, not more than two (2) Business Days after the Seller Response Deadline, a
written notice describing each such actual or potential Disputed Defect Amount,
the amount proposed by such Party as the relevant Title Defect Amount or
Environmental Defect Amount, as applicable, and the associated adjustment to
Base Purchase Price, together with a statement setting forth the facts and
circumstances that support such Party’s position with respect to each such
Disputed Defect Amount.
 
 
41

--------------------------------------------------------------------------------

 
(c) At Closing, the Base Purchase Price shall not be reduced on account of any
Disputed Defect Amount(s).  On or prior to the thirtieth (30th) consecutive
calendar day following the Closing Date (the “Deferred Matters Date”), Seller
and Buyer shall attempt in good faith to reach agreement on such Disputed Defect
Amount and, ultimately, to resolve by written agreement all disputes pertaining
thereto.
 
(d) Any Disputed Defect Amounts that are not so resolved on or before the
Deferred Matters Date shall, upon written notice delivered either by Buyer to
Seller, or by Seller to Buyer, be submitted to final and binding arbitration in
accordance with the Arbitration Procedures set forth in Exhibit 1 (the
“Arbitration Procedures”).  Notwithstanding anything herein provided to the
contrary, Seller shall be entitled to cure any Eligible Title Defect or Eligible
Environmental Defect to which any Disputed Defect Amount pertains at any time
prior to the point in time when a final and binding written decision of the
arbitrator(s) is announced to the Parties with respect thereto in accordance
with the Arbitration Procedures.
 
(e) Any Title Defect Amount or Environmental Defect Amount to which Buyer
becomes entitled under the final and binding written decision of the
arbitrator(s) (x) shall be reduced to the extent of any unused portion of the
Title Deductible or of the Environmental Deductible, as the case may be, and (y)
the reduced amount shall be refunded by Seller to Buyer within five (5) Business
Days after such decision, together with interest thereon from the Closing Date
to the date of payment at the Agreed Rate. Any Title Defect Amount or
Environmental Defect Amount to which Seller becomes entitled under the final and
binding written decision of the arbitrator(s) shall be paid by Buyer to Seller
within five (5) Business Days after such decision, together with interest
thereon from the Closing Date to the date of payment at the Agreed
Rate.  Notwithstanding anything provided herein or in Exhibit 1, in the event
either Party submits to the arbitrator(s) a Title Defect Amount or Environmental
Defect Amount that exceeds the Allocated Amount for the Oil and Gas Property
affected by the relevant Title Defect or Environmental Defect, such submission
shall be disqualified (even if selected by the arbitrator) and the other Party’s
submission will automatically prevail.
 
 
42

--------------------------------------------------------------------------------

 
ARTICLE VIII                                
 
Conditions Precedent to Closing Obligations
 
Section 8.1.   Conditions Precedent to the Obligations of Buyer.  The
obligations of Buyer to consummate the Transaction are subject to each of the
following conditions being met, any of which may be waived by Buyer:
 
(a) Representations True and Correct.  Each and every representation of Seller
under this Agreement shall be true and accurate in all respects at and as of
such time of Closing as if made at and as of the Closing, except (i) for changes
expressly permitted or contemplated by this Agreement, (ii) for representations
that are as of a specific date, which shall be true and accurate as of such
date, subject to the immediately following clause (iii), or (iii) where the
failure to be true and accurate would not in the aggregate have a Material
Adverse Effect on Buyer.
 
(b) Compliance with Covenants and Agreements.  Seller shall have performed and
complied in all material respects with (or compliance therewith shall have been
waived by Buyer) each and every covenant and agreement required by this
Agreement and the Assignments to be performed or complied with by Seller prior
to or at the Closing (other than to the extent that the agreements and covenants
by it are to be complied with in all material respects or that are otherwise
qualified by materiality, in which case they shall be complied with in all
respects).
 
(c) Litigation.  No Proceeding shall, on the date of Closing, be pending before
any Governmental Authority seeking to restrain, prohibit or obtain material
damages or other material relief in connection with the consummation of the
Transaction.
 
(d) Enerplus PRP.  Seller has notified Buyer that (i) Enerplus waived the
Enerplus PRP, (ii) Seller believes that Enerplus failed to exercise the Enerplus
PRP or (iii) Enerplus gave notice of its exercise of the Enerplus PRP but did
not complete the acquisition contemplated by the Enerplus PRP, as contemplated
by Section 6.5(c).
 
If Buyer proceeds to Closing with knowledge of any condition precedent above not
being met or satisfied, such condition precedent will be deemed waived by Buyer
as a condition to its obligations to consummate the Transaction, and Buyer
hereby waives any claim for a Breach of representation or covenant related
thereto.
 
Section 8.2.   Conditions Precedent to the Obligations of Seller.  The
obligations of Seller to consummate the Transaction are subject to each of the
following conditions being met, any of which may be waived by Seller:
 
 
43

--------------------------------------------------------------------------------

 
(a) Representations True and Correct.  Each and every representation of Buyer
under this Agreement shall be true and accurate in all respects at and as of
such time of Closing as if it had been made again at and as of the Closing,
except (i) for changes permitted or contemplated by this Agreement, (ii) for
representations that are as of a specific date, which shall be true and accurate
as of such date, subject to the immediately following clause (iii), or (iii)
where the failure to be true and accurate would not in the aggregate have a
Material Adverse Effect on Seller.
 
(b) Compliance with Covenants and Agreements.  Buyer shall have performed and
complied in all material respects with (or compliance therewith shall have been
waived by Seller) each and every covenant and agreement required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing
(other than to the extent that the agreements and covenants by it are to be
complied with in all material respects or which are otherwise qualified by
materiality, in which case they shall be complied with in all respects).
 
(c) Litigation.  No Proceeding shall, on the date of Closing, be pending before
any Governmental Authority seeking to restrain, prohibit or obtain material
damages or other material relief in connection with the consummation of the
Transaction.
 
(d) Enerplus PRP.  Seller has notified Buyer that (i) Enerplus waived the
Enerplus PRP, (ii) Seller believes that Enerplus failed to exercise the Enerplus
PRP or (iii) Enerplus gave notice of its exercise of the Enerplus PRP but did
not complete the acquisition contemplated by the Enerplus PRP, as contemplated
by Section 6.5(c).
 
If Seller proceeds to Closing and to Seller’s Knowledge any condition precedent
above has not been met or satisfied, such condition precedent will be deemed
waived by Seller as a condition to its obligations to consummate the
Transaction, and Seller hereby waives all claims for a Breach of representation
or covenant related thereto.
 
Section 8.3.   Waiver.  At any time prior to the Closing, either Seller or Buyer
may (i) extend the time for the performance of any of the obligations or other
acts of the other, (ii) waive any inaccuracies in the representations of the
other contained herein or in any document delivered pursuant hereto, and (iii)
waive compliance by the other with any of the agreements, covenants or
conditions contained herein.  Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the Party to be bound
thereby.
 
 
44

--------------------------------------------------------------------------------

 
ARTICLE IX                                
 
Closing
 
Section 9.1.   Closing.  The closing (herein called the “Closing”) of the
Transaction shall take place in the offices of Mayer Brown LLP in Houston, Texas
at 700 Louisiana, 34th Floor, at 10:00 a.m., local time, on the Closing Date.
 
Section 9.2.   Seller’s Closing Obligations.  At the Closing,
 
(a) Delivery of Assignments.  Upon receipt of payment of the amount provided in
Section 9.3(a), Seller shall execute, acknowledge and deliver to Buyer separate
assignments of Seller’s Interest in the Assets (the “Assignments”), containing a
special warranty of title as set out in and substantially in the form of Exhibit
9.2(a) (and each with Exhibit A-1 hereto), effective as to runs of oil and
deliveries of gas and for all other purposes as of 7:00 a.m., local time, at the
locations of the Assets, respectively, on August 1, 2012 (herein called the
“Effective Date”).
 
(b) Letters in Lieu.  Seller shall execute and deliver to Buyer letters in lieu
of transfer orders (or similar documentation) in form acceptable to both
Parties.
 
(c) FIRPTA Certificate.  Seller shall execute and deliver to Buyer a FIRPTA
Certificate.
 
(d) Turn Over Possession.  Seller shall turn over Seller’s right to possession
of the Assets, subject to the rights of the co-owners thereof.
 
(e) Suspended Amounts. Seller shall provide to Buyer a listing of all the
Suspended Amounts.  Buyer shall be responsible for proper distribution of all
such Suspended Amounts to the Persons lawfully entitled to same, and Buyer shall
indemnify and hold Seller harmless against any Claim or Liability (including
court costs and attorneys’ fees) arising out of, related to or attributable to
such Suspended Amounts.
 
Section 9.3.            Buyer’s Closing Obligations.  At the Closing,
 
(a) Payment to Seller.  Buyer shall deliver to Seller an amount equal to
 
(i) the Base Purchase Price; plus or minus (as the case may be)
 
(ii) any adjustments under Article VII and Sections 6.4(c)(ii), 6.5, 11.2, 11.5
and 13.1 that are to be made at Closing; minus
 
 
45

--------------------------------------------------------------------------------

 
(iii) an amount equal to the sum of the Suspended Amounts; minus
 
(iv) the Deposit and interest thereon at the Agreed Rate pursuant to Section
3.2(d),
 
in immediately available funds by wire transfer to an account designated by
Seller, such designation to be made at least two (2) Business Days prior to the
Closing Date.
 
(b) Succession by Buyer.  Buyer shall (i) furnish to Seller such evidence
(including evidence of satisfaction of all applicable bonding requirements set
forth on Exhibit 9.3(b)) as Seller may require that Buyer is qualified with the
applicable Governmental Authorities to succeed Seller as the owner of Seller’s
Interest in the Assets and (ii) execute and deliver to Seller such forms as
Seller may reasonably request for filing with the applicable Governmental
Authorities to reflect the assumption by Buyer of Plugging and Abandonment
liabilities with respect to the Wells located on the Assets or on Units in which
the Assets participate.
 
Section 9.4.   Termination.  By notice given by one Party to the other Party
prior to the Closing and subject to Section 9.5, this Agreement may be
terminated as follows:
 
(a) by Buyer if one or more of the conditions precedent set forth in Section 8.1
(i) has not been satisfied as of the Closing Date, (ii) cannot be satisfied
prior to the Buyer Termination Date and (iii) has not been waived by
Buyer; provided, however, that the failure to Close is not due to any breach by
Buyer of any of its representations or covenants contained in this Agreement;
 
(b) by Seller if one or more of the conditions precedent set forth in Section
8.2 (i) has not been satisfied as of the Closing Date, (ii) cannot be satisfied
prior to the Seller Termination Date and (iii) has not been waived by
Seller; provided, however, that the failure to Close is not due to any breach by
Seller of any of its representations or covenants contained in this Agreement;
or
 
(c) by mutual written consent of Buyer and Seller;
 
(d)  
by Seller or Buyer pursuant to the terms of Section 7.4(c);

 
(e) by Seller if the Closing has not occurred by the Seller Termination Date;
provided, however, that the failure to Close is not due to any breach by Seller
of any of its representations or covenants contained in this Agreement;
 
(f) by Buyer if the Closing has not occurred by the Buyer Termination Date;
provided, however, that the failure to Close is not due to any breach by Buyer
of any of its representations or covenants contained in this Agreement;
 
 
46

--------------------------------------------------------------------------------

 
(g) automatically, if Enerplus completes the acquisition contemplated in the
Enerplus PRP, as provided in Section 6.5(d);
 
(h) by Seller, effective immediately upon written notification given by Seller
to Buyer, if Buyer fails to timely pay the Deposit to Seller in the manner
provided in Section 3.2(a); or
 
(i) by Seller, effective immediately upon written notification given by Seller
to Buyer, if Parent fails to execute and deliver the Guarantee within one (1)
Business Day after the Execution Date.
 
Section 9.5.   Effect of Termination.  If this Agreement is terminated pursuant
to Section 9.4, this Agreement (except Sections 3.2, 6.3, 6.5(e), 9.5, 9.6,
12.6, 12.7 and 12.8, Articles XIV, XV and XVI and the definitions related to the
foregoing, will survive such termination) will terminate without further action
by either Party and without Liability of either Party to the other hereunder;
provided, however, that, except as expressly set forth in this Agreement, no
Party will be released from Liability hereunder if this Agreement is terminated
because of a Breach of this Agreement by such Party.  Notwithstanding the
foregoing, if this Agreement is terminated pursuant to Section 9.4(h) or Section
9.4(i), no provision of this Agreement shall survive such termination and
neither Party shall have any further rights or obligations hereunder except, in
the case of a termination under Section 9.4(i), Buyer shall be entitled to
receive a refund from Seller of the entirety of the Deposit for Buyer’s own
account, payable by Seller within three (3) Business Days following such
termination.
 
Section 9.6.  Disposition of Deposit; Other Remedies.
 
(a) In the event that Seller has terminated this Agreement under (i) Section
9.4(b) because one or more of the conditions in Section 8.2(a) or 8.2(b) has not
been satisfied or (ii) Section 9.4(e) while all conditions precedent to the
obligations of Buyer set forth in Section 8.1 have been satisfied or waived by
Buyer and while Seller stands ready to proceed with the Closing, then Seller may
retain the entirety of the Deposit for the sole account and use of Seller, and
Seller’s retention of the Deposit shall constitute liquidated damages hereunder,
which remedy shall be the sole and exclusive remedy available to Seller for such
failure of the Closing to occur, and Seller expressly waives any and all other
remedies, legal or equitable, that it otherwise may have had for Buyer’s Breach
of this Agreement or failure or refusal to close and Buyer shall have no further
Liability hereunder.
 
(b) IN THE EVENT THAT SELLER RETAINS THE DEPOSIT PURSUANT TO SECTION 9.6(a), THE
PARTIES HEREBY ACKNOWLEDGE THAT THE EXTENT OF DAMAGES TO SELLER OCCASIONED BY
THE FAILURE OF THE TRANSACTION TO BE CONSUMMATED WOULD BE IMPOSSIBLE OR
EXTREMELY DIFFICULT TO ASCERTAIN AND THAT THE AMOUNT OF THE DEPOSIT IS A FAIR
AND REASONABLE ESTIMATE OF SUCH DAMAGES UNDER THE CIRCUMSTANCES AND DOES NOT
CONSTITUTE A PENALTY.
 
 
47

--------------------------------------------------------------------------------

 
(c) If this Agreement is terminated pursuant to Section 9.4 and Seller is not
entitled to retain the Deposit under Section 9.6(a), Buyer shall be entitled to
receive a refund from Seller of the entirety of the Deposit for Buyer’s own
account, payable by Seller within three (3) Business Days following such
termination.
 
(d) In the event that Buyer has terminated this Agreement under (i) Section
9.4(a) because one or more of the conditions in Section 8.1(a) or 8.1(b) has not
been satisfied or (ii) Section 9.4(f) while all conditions precedent to the
obligations of Seller set forth in Section 8.2 have been satisfied or waived by
Seller and while Buyer stands ready to proceed with the Closing, then Buyer may
elect to pursue a Claim against Seller for Losses caused by or related to the
circumstances giving rise to such termination and exercise all other available
rights and remedies, legal or equitable, subject to the terms of this Agreement.
 
ARTICLE X                                
 
Post-Closing Actions
 
Section 10.1.   Transfer of Files.  Seller will deliver to Buyer, at Buyer’s
expense, and within twenty-one (21) days after Closing, the originals of all of
the Records, except that Seller is not obligated to furnish Buyer any data or
information that Seller cannot provide to Buyer without, in Seller’s judgment,
violating or risking a Claim of violating any Law, or Breaching, or risking a
Claim of a Breach of, agreements with other Persons, or waiving, or risking a
Claim of waiving, legal privilege.  It is expressly understood that Buyer is not
acquiring, and Seller is not obligated to transfer to Buyer, any Geological Data
(other than Available Geological Data), or other similar data, or any
interpretations thereof, or other data or records related thereto that Seller
cannot transfer without, in Seller’s judgment, violating or risking a Claim of
violating, any Law, or Breaching, or risking a Claim of a Breach of, agreements
with other Persons or waiving, or risking a Claim of waiving, legal
privilege.  Seller may, at its election, make and retain copies of any or all
such files.  Buyer shall preserve all files so delivered by Seller for a period
of two (2) years following Closing and will allow Seller access (including the
right to make copies at Seller’s expense) to such files upon reasonable notice
at all reasonable times.
 
Section 10.2.   Notifications by Buyer.  Immediately after the Closing, Buyer
shall notify all applicable operators, non-operators, Hydrocarbon purchasers and
Governmental Authorities that it has purchased Seller’s Interest in the Assets.
 
 
48

--------------------------------------------------------------------------------

 
ARTICLE XI                                
 
Accounting Adjustments
 
Section 11.1.   Adjustments for Revenues and Expenses.  Appropriate adjustments
shall be made between Buyer and Seller so that:
 
(a) Buyer will bear all expenses that are incurred in the operation of the
Assets after the Effective Date, including all drilling costs, all capital
expenditures, all overhead charges under applicable operating agreements
(regardless of whether such operating agreements are with Third Parties or
related entities and regardless of whether Seller is the operator or a
non-operator), all other overhead charges actually charged by Third Parties and,
in the event that there is any instance where Seller is the operator of a Well
and there is no operating agreement, all overhead charges currently being
charged per Well per month (prorated for any period less than one (1) month and
proportionately reduced to Seller’s Working Interest in any such Well) for each
month or part thereof between the Effective Date and Closing, and Buyer will be
entitled to receive all proceeds (net of applicable production, severance and
similar Taxes) from sales of Hydrocarbons that are produced from (or
attributable to) Seller’s Interest in the Assets and that are produced on and
after the Effective Date; and
 
(b) except as provided in Section 11.3 and Article XII, Seller will bear all
expenses that are incurred in the operation of the Assets before the Effective
Date and attributable to Seller’s Interest therein, and Seller will receive all
proceeds (net of applicable Hydrocarbon production, severance and similar Taxes)
from the sale of Hydrocarbons that were produced from (or attributable to)
Seller’s Interest in the Assets and that were produced before the Effective
Date; and
 
(c) Buyer will bear all drilling costs, reworking costs, and all other capital
expenditures and costs attributable to Seller’s Interest in the Assets that were
or are incurred in connection with the development, exploration or operation of
the Assets after the Effective Date.  Seller will bear all drilling costs,
reworking costs and all other capital expenditures attributable to Seller’s
Interest in the Assets that were incurred, in connection with the development,
exploration or operation of the Assets, before the Effective Date.
 
It is agreed that, in making such adjustments:
 
(i) oil and other liquid Hydrocarbons that were produced from the Oil and Gas
Properties and that were, on the Effective Date, stored in tanks located on the
Oil and Gas Properties (or located elsewhere but used by Seller to store oil
produced from, or attributable to, the Oil and Gas Properties prior to delivery
to oil purchasers) and above pipeline connections shall be deemed to have been
produced before the Effective Date;
 
 
49

--------------------------------------------------------------------------------

 
(ii) ad valorem and similar Taxes attributable to periods prior to the Effective
Date shall be borne by Seller and ad valorem Taxes attributable to periods on or
after the Effective Date shall be borne by Buyer (ad valorem and similar Taxes
shall be considered assessed for the period for which they are stated to be
assessed, even if the same are based on Hydrocarbon production or other
activities occurring in prior periods);
 
(iii) ad valorem and similar Taxes attributable to a period that the Effective
Date splits shall be prorated based on the number of days in such period that
fall on each side of the Effective Date (with the day on which the Effective
Date falls being counted in the period after the Effective Date);
 
(iv) the provisions of Section 16.3 shall be given effect as if the same had
taken effect on the Effective Date;
 
(v) Casualty Losses shall be handled in accordance with Section 13.1;
 
(vi) delay rentals shall be attributable to the period for which they are paid
(e.g., annual delay rentals due on July 1, 2012 shall be attributable to the
period from July 1, 2012 through June 30, 2013) rather than to the time when
paid and shall be prorated with respect to such period in the same manner as ad
valorem Taxes; and
 
(vii) no consideration shall be given to Liabilities for the local, state or
federal income Taxes of any Party.
 
Section 11.2.   Initial Adjustment at Closing.  At least four (4) days before
the Closing Date, Seller shall provide to Buyer a statement showing its
computations of the amount of the adjustments provided for in Section 11.1 based
on amounts that prior to such time have actually been paid or received by Seller
in conformance with GAAP.  Buyer and Seller shall use Best Reasonable Efforts to
agree upon such adjustments prior to Closing, provided that, if agreement is not
reached, Seller’s computation shall be used at Closing, subject to further
adjustment under Section 11.3.  If the amount of adjustments so determined that
would result in a credit to Buyer exceed the amount of adjustments so determined
that would result in a credit to Seller, the Base Purchase Price to be paid by
Buyer to Seller at Closing shall be decreased by the amount of such excess.
Alternatively, if the amount of adjustments so determined that would result in a
credit to Seller exceed the amount of adjustments so determined that would
result in a credit to Buyer, then, the Base Purchase Price to be paid by Buyer
to Seller at Closing shall be increased by the amount of such excess.
 
 
50

--------------------------------------------------------------------------------

 
Section 11.3.   Adjustment Post Closing.  On or before one hundred and twenty
(120) days after Closing, Buyer and Seller shall have reviewed any additional
information that may then be available pertaining to the adjustments provided
for in Section 11.1, and shall have determined if any additional adjustments
should be made beyond those made at Closing (whether the same are made to
account for expenses or revenues not considered in making the adjustments made
at Closing or to correct errors made in the adjustments made at Closing) and
shall make any such adjustments by appropriate payments from Seller to Buyer or
from Buyer to Seller, such payments to be made within one hundred and fifty
(150) days after Closing.  During the period between Closing and the point in
time when such post-closing adjustment has been agreed to, Buyer shall, on a
monthly basis, pay over to Seller any revenue received by it with respect to
Seller’s Interest in the Assets that was, under Section 11.1, to be reserved by
Seller; such payments shall be considered in making such post-closing
adjustment.
 
Section 11.4.   Additional Adjustments.  On or before ninety (90) days after the
120-day period referenced in Section 11.3, and on or before each subsequent
ninety (90) day period, should any additional adjustments provided for in
Section 11.1 be required after such adjustments under Section 11.3 are
concluded, such adjustments shall be made by appropriate payments from Buyer to
Seller or from Seller to Buyer, in either event within thirty (30) days after
such ninety-day period.
 
Section 11.5.   Imbalance Adjustments.  At Closing, Buyer and Seller shall,
based upon data available at that time, determine (i) the total amount of
“overproduction” of gas as of the Effective Date with respect to the Wells
listed on Schedule I (e.g., volumes of gas, measured in MMBtu, taken from such
Wells by Seller in excess of those volumes that the ownership of Seller’s
Interest in the Assets would entitle it to receive) and (ii) the total amount of
“underproduction” of gas as of the Effective Date with respect to Wells listed
in Schedule I (e.g., the amount by which the volumes of gas, measured in MMBtu,
from such Wells that Seller would be entitled to take pursuant to Seller’s
Interest in the Assets exceeds the volumes taken by Seller from such Wells).  If
the total amount of overproduction (as so determined) exceeds the total amount
of underproduction (as so determined), then, the Base Purchase Price shall be
decreased by an amount equal to Five Dollars ($5.00) times such excess.  If the
total amount of underproduction (as so determined), exceeds the total amount of
overproduction (as so determined), then, the Base Purchase Price shall be
increased by an amount equal to Five Dollars ($5.00) times such excess.
 
ARTICLE XII                                
 
Indemnification
 
Section 12.1.   Indemnification By Buyer.  From and after the Closing, Buyer
shall indemnify and hold Seller and each of its Associated Parties harmless from
and against any and all Proceedings, Claims and Losses of any kind or character
(individually, a “Seller’s Indemnified Loss” and collectively “Seller’s
Indemnified Losses”) to the extent arising out of:
 
 
51

--------------------------------------------------------------------------------

 
(a) subject to Section 16.1, any Breach of any representation, covenant or
agreement of Buyer contained in this Agreement,
 
(b) the ownership and/or operation of the Assets prior to and after the Closing
(including those arising under the Basic Documents); provided that Buyer is not
obligated to indemnify Seller under this Section 12.1(b) for any Buyer’s
Indemnified Loss to the extent that Seller is obligated to indemnify Buyer for
such Buyer’s Indemnified Loss pursuant to this Agreement,
 
(c) the condition of the Assets (“Condition of the Assets”) on the Closing Date
(including within such matters all obligations to properly Plug and Abandon, or
replug and re-abandon, Wells located on, or production from which is
attributable to, the Assets, to restore the surface of the Lands and to comply
with, or to bring the Assets into compliance with, Applicable Environmental
Laws, including conducting any remediation activities that may be required on or
otherwise in connection with activities on the Assets), regardless of whether
such condition or the events giving rise to such condition arose or occurred
before or after the Closing,
 
(d) any matter or item for which Buyer has expressly agreed to indemnify Seller
pursuant to any provision of this Agreement, or
 
(e) any Title Defect and Environmental Defect, except for any right of Buyer
under Article VII (i) to an adjustment to the Base Purchase Price for such Title
Defect or Environmental Defect, or (ii) to exclude an Asset for such Title
Defect or Environmental Defect and receive a reduction in the Base Purchase
Price to account for the exclusion of such Asset.
 
Section 12.2.   Indemnification By Seller.  From and after Closing, Seller shall
indemnify and hold Buyer (and its Associated Parties) harmless from and against
any and all Proceedings, Claims and Losses (individually, a “Buyer’s Indemnified
Loss” and, collectively, “Buyer’s Indemnified Losses”) to the extent arising out
of:
 
(a) subject to Section 16.1, any Breach of any representation, covenant or
agreement of Seller contained in this Agreement, or
 
(b) any Retained Liabilities; provided that Seller shall not be required to
indemnify or hold harmless, or otherwise be liable to, any Person under this
Agreement with respect to any services or products provided by Seller or any of
its Affiliates relating to Seller’s Oilfield Services Business or Seller’s
Oilfield Services Technology.
 
Section 12.3.   Express Negligence/Conspicuous Manner.  ALL OF THE
INDEMNIFICATION OBLIGATIONS UNDERTAKEN BY BUYER IN SECTION 12.1 AND BY SELLER IN
SECTION 12.2 ARE UNDERTAKEN, AND SHALL APPLY, WITH RESPECT TO ALL PROCEEDINGS,
CLAIMS AND LOSSES LISTED OR DESCRIBED THEREIN REGARDLESS WHETHER ARISING FROM OR
IN CONNECTION WITH PAST, PRESENT OR FUTURE ACTS, CLAIMS OR LEGAL REQUIREMENTS
AND REGARDLESS WHETHER ANY PERSON (INCLUDING THE INDEMNIFYING PARTY) ALLEGES OR
PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE
INDEMNIFIED PARTY, OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE
INDEMNIFIED PARTY.  BOTH PARTIES AGREE THAT THE PROVISIONS SET OUT IN THIS
ARTICLE XII COMPLY WITH THE REQUIREMENT, KNOWN AS THE EXPRESS NEGLIGENCE RULE,
TO EXPRESSLY STATE IN A CONSPICUOUS MANNER TO AFFORD FAIR AND ADEQUATE NOTICE
THAT THIS AGREEMENT HAS PROVISIONS REQUIRING THE INDEMNIFYING PARTY TO BE
RESPONSIBLE FOR THE NEGLIGENCE (WHETHER SOLE, JOINT, ACTIVE, PASSIVE,
COMPARATIVE OR CONCURRENT), STRICT LIABILITY OR OTHER FAULT OF THE INDEMNIFIED
PARTY.  SELLER AND BUYER UNDERSTAND THAT PURSUANT TO THIS AGREEMENT, EACH PARTY
IS SOMETIMES AN INDEMNIFYING PARTY AND SOMETIMES AN INDEMNIFIED PARTY.  EACH
INDEMNIFYING PARTY REPRESENTS TO THE INDEMNIFIED PARTY (a) THAT IT, THE
INDEMNIFYING PARTY, HAS CONSULTED AN ATTORNEY CONCERNING THIS AGREEMENT OR, IF
IT HAS NOT CONSULTED AN ATTORNEY, THAT IT WAS PROVIDED THE OPPORTUNITY AND HAD
THE ABILITY TO SO CONSULT, BUT MADE AN INFORMED DECISION NOT TO DO SO AND (b)
THAT IT, THE INDEMNIFYING PARTY, FULLY UNDERSTANDS ITS OBLIGATIONS UNDER THIS
AGREEMENT.
 
 
52

--------------------------------------------------------------------------------

 
Section 12.4.   Notice of Claim.  If indemnification pursuant to Section 12.1 or
12.2 is sought, the Indemnified Party shall give written notice to the
Indemnifying Party of an event giving rise to the obligation to indemnify,
describing in reasonable detail the factual basis for and amount of such claim,
and shall allow the Indemnifying Party to assume and conduct the defense of any
Proceeding pertaining thereto with counsel reasonably satisfactory to the
Indemnified Party and cooperate with the Indemnifying Party in the defense
thereof; provided, however, that the omission to give such notice to the
Indemnifying Party shall not relieve the Indemnifying Party from any Liability
that it may have to the Indemnified Party, except to the extent that the
Indemnifying Party is prejudiced by the failure to give such notice or as
otherwise provided in Section 16.1(e).  The Indemnified Party shall have the
right to employ separate counsel to represent the Indemnified Party, but the
reasonable expenses and fees of such separate counsel shall be paid by the
Indemnifying Party only if the Indemnified Party is advised by counsel that an
actual conflict of interest makes it advisable for the Indemnified Party to be
represented by separate counsel.  Notwithstanding the foregoing, neither Party
shall, without the other Party’s written consent, settle, compromise, confess
judgment or permit a judgment by default in any Proceeding, or with respect to
any Claim, subject to indemnification hereunder if such activity does not
provide for a full release of the other Party or such activity results in any
other detriment to the other Party.  The Parties agree to cooperate with each
other to ensure the proper and adequate defense of any matter with respect to
which indemnification may be applicable.
 
 
53

--------------------------------------------------------------------------------

 
Section 12.5.   Exclusive Remedies After the Closing.
 
(a) Following the Closing, the sole and exclusive remedy for any and all Claims
arising under, out of or related to this Agreement, or the sale and purchase of
Seller’s Interest in the Oil and Gas Properties, shall be the rights set forth
in Article VII, Article XI and this Article XII only and the Assignments, and no
Person will have any other remedy, entitlement or recourse, whether in contract,
tort or otherwise, it being agreed that all of such other remedies, entitlements
and recourse are expressly waived and released by the Parties to the fullest
extent permitted by Law.
 
(b) No Person is asserting the truth of any representation set forth in this
Agreement; rather, the Parties have agreed that, should any representations of
any Party prove untrue, the other Party shall have the specific rights and
remedies herein specified as the exclusive remedy therefor but that no other
rights, remedies or causes of action not so specified (whether in law or in
equity or whether in contract or in tort) are permitted to any Party hereto as a
result of the untruth of any such representation.
 
(c) Seller and Buyer acknowledge that the payment of money, as limited by the
terms of this Agreement, shall be adequate compensation for Breach of any
representation, warranty, covenant or agreement contained herein or for any
other Claim arising in connection with or with respect to the Transaction.  As
the payment of money shall be adequate compensation, Buyer and Seller each waive
any right to rescind this Agreement or the Transaction.
 
Section 12.6.   Limitations on Indemnity Obligations.
 
(a) Anything to the contrary notwithstanding, Seller shall not be obligated to
indemnify Buyer or any of Buyer’s Associated Parties for Buyer’s Indemnified
Losses arising from any Breach of any of Seller’s representations contained in
this Agreement unless and until the aggregate of all of such Buyer’s Indemnified
Losses exceed an amount equal to one quarter of one percent (0.25%) of the Base
Purchase Price (the “Indemnity Threshold Amount”) and then Seller shall only be
liable for such Buyer’s Indemnified Losses in excess of such Indemnity Threshold
Amount.
 
(b) Anything to the contrary notwithstanding, Buyer shall not be obligated to
indemnify Seller or any of Seller’s Associated Parties for Seller’s Indemnified
Losses arising from any Breach of any of Buyer’s representations contained in
this Agreement unless and until the aggregate of all of such Seller’s
Indemnified Losses exceed the Indemnity Threshold Amount and then Buyer shall
only be liable for such Seller’s Indemnified Losses in excess of such Indemnity
Threshold Amount.
 
 
54

--------------------------------------------------------------------------------

 
(c) Anything to the contrary notwithstanding, Seller’s Liability under this
Agreement to indemnify Buyer and Buyer’s Associated Parties shall not exceed an
aggregate amount equal to twelve percent (12%) of the Purchase Price.
 
Section 12.7.   No Multiple Recoveries. Any Liability for indemnification
hereunder shall be determined without duplication of recovery by reason of the
state of facts giving rise to such Liability constituting a breach of more than
one representation, warranty or covenant.
 
Section 12.8.   Certain Insurance Matters. An Indemnified Party shall use Best
Reasonable Efforts to pursue, and to cause its Affiliates to pursue, all claims
with respect to Third Party insurance arrangements to which it may be entitled
in connection with any Losses for which a Claim for indemnification is made, and
the Parties shall cooperate with each other in pursuing such insurance claims
with respect to any such Losses or any indemnification obligations from Third
Parties with respect to any such Losses.  The amount of any Losses subject to
indemnification under this Article XII shall be reduced by any Third Party
insurance proceeds or other recoveries received or realized (less the costs
expended by such Indemnified Party for obtaining or attempting to obtain such
proceeds or recoveries) by any applicable Indemnified Party with respect to such
Losses.  If an Indemnified Party receives Third Party insurance proceeds or
other recoveries with respect to Losses that were the subject of indemnification
under this Article XII at any time subsequent to indemnification being provided
hereunder, then such Indemnified Party shall promptly pay such proceeds or
recoveries (less the costs expended by such Indemnified Party for obtaining or
attempting to obtain such proceeds or recoveries) to the applicable Indemnifying
Party up to the amount of such indemnification previously paid by such
Indemnifying Party.  For the avoidance of doubt, transactions with and payments
or receipts relating to any self-insurance, fronting programs or captive
insurance of or held by an Indemnified Party shall not be subject to this
Section 12.8, and the applicable Indemnifying Party shall not receive any credit
or payment in respect thereof.
 
ARTICLE XIII                                
 
Casualty Losses
 
Section 13.1.   Casualty Loss.  In the event any portion of the Assets is
damaged or destroyed by fire or other casualty, or lost or taken under the right
of eminent domain, prior to the Closing (“Casualty Loss”), this Agreement shall
remain in full force and effect, and Buyer shall nevertheless be required to
close.  The Base Purchase Price shall be reduced at the Closing by the amount of
all sums paid to Seller by Third Parties (including Third Party insurance
proceeds), up to the Allocated Amount of the Assets affected by such Casualty
Loss and Seller shall assign, transfer and set over unto Buyer at the Closing
all of the rights, title and interest of Seller in and to any Claims arising out
of such Casualty Loss (“Compensation Claims”).  Notwithstanding anything to the
contrary in this Section 13.1 and subject to Section 6.4(c)(iv), Seller shall
not be obligated to carry or maintain, and shall have no obligation or liability
to Buyer for the failure to carry or maintain, any insurance coverage with
respect to any of the Assets.
 
 
55

--------------------------------------------------------------------------------

 
ARTICLE XIV                                
 
Notices
 
Section 14.1.   Notices.  All notices and other communications required under
this Agreement shall (unless otherwise specifically provided herein) be in
writing and be delivered personally, by recognized commercial courier or
delivery service that provides a receipt, by telecopier (with receipt
acknowledged), or by registered or certified mail (postage prepaid), at the
following addresses:
 
If to Buyer:
 
ENCORE ENERGY PARTNERS OPERATING LLC
5847 San Felipe, Ste. 3000, Houston, Texas 77057
Attn: Mark Carnes/Scott W. Smith
Facsimile:  832-327-2260
 
If to Seller:
 
HALLIBURTON ENERGY SERVICES INC.
2107 CityWest Blvd., Bldg. 2, Houston, TX 77042-3051
Attn: Senior Director, Oil & Gas Assets
Facsimile: 713-839-2660


and shall be considered delivered on the date of receipt.  Any Party may specify
as its proper address any other post office address within the continental
limits of the United States by giving notice to the other Parties, in the manner
provided in this Section, at least ten (10) days prior to the effective date of
such change of address.
 
ARTICLE XV                                
 
Confidentiality Agreement
 
Section 15.1.   Confidentiality.  The Confidentiality Agreement dated August 20,
2012, between Parent and Seller (the “Confidentiality Agreement”) is not
terminated hereby, and all information provided by or on behalf of Seller, or
otherwise made available to Buyer, pursuant to Section 6.1, Section 6.2, Section
16.18 or any other provision of this Agreement, and all of the terms of this
Agreement and the Transaction, shall be subject to all of the confidentiality,
non-disclosure, limitation of use and other obligations undertaken by Parent in
the Confidentiality Agreement, notwithstanding paragraph 9 or any other
provision to the contrary therein; provided, however, that if the Closing
occurs, then (i) the Confidentiality Agreement shall terminate as of the Closing
Date and (ii) except as contemplated or allowed by Section 16.13, neither Party
shall make any disclosure to any Person(s) with respect to the terms of this
Agreement or the Transaction without the prior written consent of the other
Party.
 
 
56

--------------------------------------------------------------------------------

 
ARTICLE XVI                                
 
Miscellaneous Matters
 
Section 16.1.   Survival of Provisions.
 
(a) All of Seller’s representations contained in Article IV of this Agreement,
and all covenants to be performed by Seller prior to Closing, shall survive the
Closing and the delivery of the Assignments but only for a period (“Survival
Period”) of twelve (12) months from and after the Closing, provided that the
representations set forth in Section 4.1(a), Section 4.1(b) and Section 4.1(d)
shall survive the Closing indefinitely.
 
(b) All of Buyer’s representations contained in Article V of the Agreement shall
survive the Closing for the Survival Period, provided that the representations
set forth in Section 5.1(a), Section 5.1(b), Section 5.1(c), Section 5.1(d),
Section 5.1(f), Section 5.1(g), Section 5.1(i), Section 5.1(j), Section 5.1(p),
Section 5.1(q) and Section 5.1(r) shall survive the Closing indefinitely.
 
(c) Subject to Section 16.1(a), each covenant of Seller or Buyer contained in
this Agreement shall survive the Closing and the delivery of the Assignments
until fully performed.
 
(d) Notwithstanding anything to the contrary, Seller shall have no obligation to
indemnify Buyer or any of its Associated Parties for any Proceeding, Claim or
Loss to the extent based upon any Breach of any of Seller’s representations or
covenants the survival of which is limited by Sections 16.1(a) and 16.1(c),
respectively, unless Seller has been notified of such Proceeding, Claim or Loss
by the Indemnified Party prior to the date such representation or covenant
ceases to survive.
 
Section 16.2.   Further Assurances.  After the Closing, each Party shall use its
Best Reasonable Efforts to execute and deliver, and shall otherwise cause to be
executed and delivered, from time to time such further instruments, notices,
division orders, transfer orders and other documents, and do such other and
further acts and things, as may be reasonably necessary to more fully and
effectively complete the Transaction.  Without limiting the generality of the
foregoing, after the Closing, Buyer shall cooperate with and use its Best
Reasonable Efforts to assist Seller, to the extent reasonably requested by
Seller, in (a) obtaining from Enerplus, executing and recording any assignments
and/or other curative instruments to which Seller or Buyer (as Seller’s
successor in respect of the Assets) is entitled in accordance with the terms of
the Montana JDA or any other Contract and (b) unless the Stipulation has been
finalized and executed before the Closing as contemplated by Section 6.4(g),
reviewing and approving the terms of the Stipulation, as the same may be revised
and approved by the other Persons proposed to be parties to the Stipulation, and
executing and delivering the same.
 
 
57

--------------------------------------------------------------------------------

 
Section 16.3.   Gas Imbalances, Makeup Obligations.  Without limitation of any
other provision of this Agreement, it is expressly understood and agreed that,
upon the occurrence of Closing, but effective as of the Effective Date, Buyer
shall succeed to and assume the position of Seller with respect to all gas
imbalances and make-up obligations related to Seller’s Interest in the Assets
(regardless of whether such imbalances or make-up obligations arise at the
wellhead, pipeline, gathering system or other level and regardless of whether
the same arise under contract or otherwise).  As a result of such succession,
Buyer shall (a) be entitled to receive any and all benefits that Seller would
have been entitled to receive by virtue of such imbalances (including rights to
produce and receive volumes of production in excess of volumes that it would
otherwise be entitled to produce and receive by virtue of ownership of Seller’s
Interest in the Assets and rights to receive cash balancing payments) and (b) be
obligated to suffer any detriments that Seller would have been obligated to
suffer by virtue of such imbalances and make-up obligations (including the
obligation to deliver to others production volumes that would have otherwise
been attributable to its ownership of Seller’s Interest in the Assets, to
deliver production to purchasers hereof without receiving full payment therefor,
or to make cash balancing payments or to repay take or pay payments) and (c) be
responsible for any and all royalty obligations with respect to such imbalances
(including any of the same arising out of royalties having been paid on an
“entitlement” basis rather than a “receipts” basis).
 
Section 16.4.   Waiver of Consumer Rights.  Buyer hereby waives its rights under
the Texas Deceptive Trade Practices - Consumer Protection Act Section 17.41 et
seq., Business and Commerce Code, a law that gives consumers special rights and
protections, and any similar Law in any other state to the extent such Act or
similar Law would otherwise apply.  After consultation with an attorney of
Buyer’s own selection, Buyer voluntarily consents to this waiver.  To evidence
Buyer’s ability to grant such waiver, Buyer represents to Seller that it (a) is
in the business of seeking or acquiring, by purchase or lease, goods or services
for commercial or business use, (b) has knowledge and experience in financial
and business matters that enable it to evaluate the merits and risks of the
Transaction, (c) is not in a significantly disparate bargaining position and (d)
has consulted with, and is represented by, an attorney of Buyer’s own selection
in connection with the Transaction, and such attorney was not directly or
indirectly identified, suggested or selected by Seller or an agent of Seller.
 
Section 16.5.   Parties Bear Own Expenses.  Subject to and without limiting the
indemnification and other obligations expressly undertaken herein, each Party
shall bear and pay all expenses (including legal fees) incurred by it in
connection with the negotiation and execution of this Agreement and the
Transaction.
 
Section 16.6.   No Sales Taxes.  No sales, transfer or similar Tax will be
collected at Closing from Buyer in connection with the Transaction.  If,
however, the Transaction is later deemed to be subject to sales, transfer or
similar Tax for any reason, Buyer agrees to be solely responsible, and shall
indemnify and hold Seller (and its Associated Parties) harmless, for any and all
sales, transfer or other similar Taxes (including related penalty, interest or
legal costs) due by virtue of this Transaction on Seller’s Interest in the
Assets transferred pursuant hereto, and the Buyer shall remit such Taxes at that
time.  Seller and Buyer agree to cooperate with each other in demonstrating that
the requirements for exemptions from such Taxes have been met.
 
 
58

--------------------------------------------------------------------------------

 
Section 16.7.   Entire Agreement.
 
(a) This Agreement, including the Schedules and Exhibits hereto (which are an
integral part hereof), the Assignments, the Parent Guarantee and other
transaction documents expressly contemplated herein and the Confidentiality
Agreement, contain the entire agreement of the Parties respecting the subject
matter hereof and thereof, and supersede all prior agreements among the Parties
respecting the subject matter hereof and thereof.  The Parties have voluntarily
agreed to define their rights, liabilities and obligations respecting the
subject matter hereof exclusively in contract pursuant to the express terms and
provisions of this Agreement, and the Parties expressly disclaim that they are
owed any duties or are entitled to any remedies not expressly set forth in this
Agreement.  Furthermore, the Parties each hereby acknowledge that this Agreement
embodies the justifiable expectations of sophisticated parties derived from
arm's-length negotiations; all Parties to this Agreement specifically
acknowledge that no Party has any special relationship with another Party that
would justify any expectation beyond that of an ordinary buyer and an ordinary
seller in an arm's-length transaction, and nothing in this Agreement or any
document contemplated hereby shall be construed to create any joint venture,
partnership, agency or other similar fiduciary relationship between the parties
hereto or thereto.
 
(b) The sole and exclusive remedies for any Breach of the terms and provisions
of this Agreement (including any representations and warranties set forth
herein, made in connection herewith or as an inducement to enter into this
Agreement) or any Claim otherwise arising out of the subject matter hereof shall
be those remedies available at law or in equity for Breach of contract only (as
such contractual remedies have been further limited or excluded pursuant to the
express terms of this Agreement), and the Parties hereby agree that neither
Party hereto shall have any remedies or Claim (whether in contract or in tort)
for any statements, communications, disclosures, failures to disclose,
representations or warranties not set forth in this Agreement.
 
Section 16.8.   Amendments, Waivers.  This Agreement may be amended, modified,
supplemented, restated or discharged (and provisions hereof may be waived) only
by an instrument in writing signed by both Parties.  No failure or delay on the
part of any Party in the exercise of any right hereunder shall impair such right
or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement herein, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right.
 
 
59

--------------------------------------------------------------------------------

 
Section 16.9.   Choice of Law, Jurisdiction and Waiver of Jury Trial.
 
(a) Without regard to principles of conflicts of law, this Agreement shall be
construed and enforced in accordance with and governed by the Laws of the State
of Texas applicable to contracts made and to be performed entirely within such
state and by the Laws of the United States of America, except that, to the
extent that the Law of a state in which a portion of the Assets is located (or
which is otherwise applicable to a portion of the Assets) necessarily governs,
the Law of such state shall apply as to that portion of the property located in
(or otherwise subject to the Laws of) such state.
 
(b) Without limiting any express agreement herein by the Parties to submit
certain matters to arbitration, each Party hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of any
state or federal court located in Harris County, Texas, in any dispute or
Proceeding arising out of or relating to this Agreement, and each of the Parties
hereby irrevocably and unconditionally agrees that all claims in respect of any
such Proceeding may be heard and determined in any such court.
 
(c) BUYER AND SELLER HEREBY (i) KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY
OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTION, AND (ii) CERTIFY THAT NEITHER PARTY NOR ANY
REPRESENTATIVE OR COUNSEL FOR EITHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iii) ACKNOWLEDGE THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTION BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.
 
(d) The Parties consent to the jurisdiction of any court referred to in Section
16.9(b) to enforce the arbitration provisions of Exhibit 1 of this Agreement and
to enter judgment upon any decision of any such arbitrator.
 
Section 16.10.   Time of Essence.  Time is of the essence in this Agreement.
 
Section 16.11.   No Assignment.  Neither Party shall have the right to assign
its rights under this Agreement without the prior written consent of the other
Party.
 
 
60

--------------------------------------------------------------------------------

 
Section 16.12.   Successors and Assigns.  Subject to the limitation on
assignment contained in this Section 16.12, this Agreement shall be binding on
and inure solely to the benefit of the Parties and their respective successors
and assigns, and to the benefit of any Indemnified Party, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
 
Section 16.13.   Press Releases.  If a Party proposes to issue any public
announcement, press release or similar publicity with respect to this Agreement
or the Transaction (a “Press Release”), then it shall furnish a draft of such
Press Release to the other Party for review and comment.  Any such Press Release
issued by or on behalf of Buyer shall not disclose the identity of Seller or its
Associated Parties without Seller’s written consent.  After review and comment,
the Parties shall use their respective Best Reasonable Efforts to agree upon the
text of the Press Release, and the Press Release will be issued, if at all, only
at such time and in such manner as Buyer and Seller jointly determine; provided,
however, the foregoing shall not restrict disclosures by Buyer or Seller (a)
that are required by applicable securities or other Laws or the applicable rules
of any stock exchange having jurisdiction over the disclosing party or its
Affiliates, (b) to Governmental Authorities and Third Parties holding
Preferential Rights or Required Consents that may be applicable to the
Transaction as reasonably necessary to obtain waivers of such rights or such
consents, or (c) after the Closing has occurred, for any bona fide business
purpose consistent with the intent or purposes of this Agreement, to any Persons
who have a contractual or other duty to maintain the confidentiality of the
information disclosed to such Person.
 
Section 16.14.   Bulk Sales Laws.  Buyer hereby waives compliance with the
provisions of any applicable bulk sales or bulk transfer Laws.
 
Section 16.15.   Counterpart Execution; Electronic Execution.  This Agreement
may be executed in a number of identical counterparts, each of which for all
purposes is to be deemed an original and all of which constitute, collectively,
one instrument.  It is not necessary that each Party hereto execute the same
counterpart so long as identical counterparts are executed by each such Party
hereto.  However, this Agreement shall not be binding on any Party unless and
until it has been executed and delivered by Buyer and Seller.  This Agreement
may be validly executed and delivered by facsimile or other electronic
transmission.
 
Section 16.16.   Severability.  If any provision of this Agreement is invalid,
illegal or unenforceable, that provision will, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the Parties as expressed herein, and if such a
modification is not possible, that provision will be severed from this
Agreement, and in either case the validity, legality and enforceability of the
remaining provisions of this Agreement will not in any way be affected or
impaired thereby.
 
 
61

--------------------------------------------------------------------------------

 
Section 16.17.   NO SPECIAL DAMAGES.  IN NO EVENT SHALL ANY PARTY TO THIS
AGREEMENT OR ANY OF ITS AFFILIATES HAVE ANY LIABILITY UNDER THIS AGREEMENT, ANY
ASSIGNMENT OR OTHER TRANSACTION DOCUMENT EXPRESSLY CONTEMPLATED HEREIN, ANY
RELATED AGREEMENT OR OTHERWISE IN CONNECTION WITH THE TRANSACTION FOR
SPECULATIVE, INDIRECT OR CONSEQUENTIAL DAMAGES OR ANY LOSS OF FUTURE REVENUE,
INCOME OR PROFITS OR ANY DIMINUTION OF VALUE RELATING TO THE BREACH OR ALLEGED
BREACH HEREOF, WHETHER OR NOT THE POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED
TO THE OTHER PARTY IN ADVANCE OR COULD HAVE BEEN REASONABLY FORESEEN BY SUCH
OTHER PARTY OR FOR ANY OTHER DAMAGES THAT ARE NOT THE PROBABLE AND REASONABLY
FORESEEABLE RESULT OF ANY BREACH HEREOF OR THEREOF.  THE PRECEDING SENTENCE DOES
NOT PRECLUDE OR LIMIT ANY OBLIGATION TO MAKE ANY PAYMENTS WHICH EITHER PARTY HAS
EXPRESSLY PROMISED TO PAY OR DELIVER TO THE OTHER PARTY OR ANY CLAIMS OF ANY
THIRD PARTY FOR WHICH ONE PARTY HAS AGREED TO INDEMNIFY THE OTHER PARTY UNDER
THIS AGREEMENT.
 
Section 16.18.  Audit Rights. Buyer, at Buyer’s expense, may engage an auditing
firm to conduct an audit of the revenues and expenses of Seller attributable to
the Assets, solely for the purpose of the preparation and audit of any financial
statements relating to the Assets acquired pursuant to this Agreement to the
extent required to be filed by Buyer or its Affiliates with the United States
Securities and Exchange Commission (the “SEC”) pursuant to the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations
thereunder, or the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder, or to be filed with, or provided to, any other
regulatory authority or pursuant to any other Applicable Law.  Seller agrees,
from the date of this Agreement until one hundred eighty (180) days after the
Closing, that Seller will cooperate with and assist such auditors as may be
reasonably required in order for Buyer and its Affiliates to prepare such
financial statements in accordance with the requirements of Regulation S-X under
the Securities Act, limited to making available (at Buyer’s sole cost and
expense) books, records and personnel of Seller reasonably requested by such
auditing firm in connection therewith.  Requests by Buyer for books, records and
personnel pursuant to this Section 16.18 shall be given with reasonable
specificity and with reasonable advance notice to Seller so as not to
unreasonably interfere with Seller’s conduct of business.  Buyer shall reimburse
Seller for its reasonable out-of-pocket and overhead costs incurred in
connection with Seller’s compliance with the provisions of this Section
16.18.  Notwithstanding anything to the contrary contained in this Agreement,
(a) in no event shall Seller or its Affiliates be required to provide any
representation letters to any Person as a result of its obligations under this
Section 16.18; and (b) nothing in this Section 16.18 shall require any
cooperation or assistance on the part of Seller to the extent it would interfere
unreasonably with the business or operations of Seller.
 
[Signatures begin on following page]
 
 
62

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement is executed by the Parties on the Execution
Date.
 
SELLER


HALLIBURTON ENERGY SERVICES, INC.


By:  /s/ Paul R. Koeller        
Name: Paul R.
Koeller                                                               
Title: Vice
President                                                               




BUYER




ENCORE ENERGY PARTNERS OPERATING LLC




By:  /s/ Scott W. Smith       
Name: Scott W.
Smith                                                               
Title: President &
CEO                                                               


 